Exhibit 10.18

REVOLVING CREDIT AND TERM LOAN AGREEMENT

                    AGREEMENT (this “Agreement”) is made and entered into as of
the 20th day of November, 2006, by and between COMVEST CAPITAL LLC, a Delaware
limited liability company (the “Lender”), and UNIFY CORPORATION, a Delaware
corporation (the “Borrower”).

W I T N E S S E T H :

          WHEREAS, the Borrower is engaged in the business of providing
application development tools, database and business automation software
solutions (collectively, the “Business Operations”); and

          WHEREAS, in order to enable the Borrower to repay in full and retire
the Borrower’s existing secured loan facility and pay a portion of the cash
payments required to be paid to the Seller pursuant to the Acquisition Agreement
(as such terms are hereinafter defined), and for the Borrower’s working capital
and other general corporate purposes, the Borrower has requested the Lender to
extend to the Borrower a revolving credit facility and term loans on the terms
and conditions of this Agreement; and

          WHEREAS, the Lender is willing and able to provide such revolving
credit facility and make such term loans to the Borrower on the terms and
conditions of this Agreement;

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the parties hereby agree as follows:

I.

DEFINITIONS

          Section 1.01.  Defined Terms.  In addition to the other terms defined
elsewhere in this Agreement, as used herein, the following terms shall have the
following meanings:

                    “Accounts” shall mean “accounts” (as defined in the UCC) of
the Borrower and its Domestic Subsidiaries from time to time.

                    “Account Debtor” shall mean any Person who is obligated on
an Account.

                    “Acquisition Agreement” shall mean the Purchase and Exchange
Agreement, dated as of September 13, 2006 (and as same as may be amended,
modified, supplemented and/or restated from time to time), by and between the
Borrower and Halo Technology Holdings, Inc.

                    “Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations thereunder.

                    “Advances” shall mean the principal amounts loaned to the
Borrower from time to time pursuant to Section 2.01 below.




                    “Affiliate” shall mean, with respect to any Person, any
other Person in Control of, Controlled by, or under common Control with the
first Person, and any other Person who has a substantial interest, direct or
indirect, in the first Person or any of its Affiliates, including, without
limitation, any officer or director of the first Person or any of its
Affiliates; provided, however, that, except as otherwise provided herein,
neither the Lender nor any of its Affiliates shall be deemed an “Affiliate” of
the Borrower for any purposes of this Agreement.  For the purpose of this
definition, a “substantial interest” shall mean the direct or indirect legal or
beneficial ownership of more than ten (10%) percent of any class of stock or
similar interest.

                    “Agreement” shall mean this Revolving Credit and Term Loan
Agreement as it may from time to time be amended, modified, supplemented and/or
restated.

                    “Applicable Law” shall mean all applicable provisions of all
(a) constitutions, statutes, ordinances, rules, regulations and orders of all
governmental and/or quasi-governmental bodies, (b) Government Approvals, and (c)
order, judgments and decrees of all courts and arbitrators.

                    “Availability” shall mean the amount (if any) by which, at
the time of determination, (a) the Revolving Credit Commitment exceeds (b) the
outstanding principal amount of Advances.

                    “Borrowing Base” shall mean an amount, determined in
accordance with the most recent borrowing base report provided to the Lender
under Section 5.04(e) hereof, equal to the sum of (a) (i) $750,000 from the
Closing Date through March 31, 2007, (ii) $500,000 from April 1, 2007 through
August 31, 2007, (iii) $250,000 from September 1, 2007 through December 31,
2007, and (iv) $0 after January 1, 2008, plus (b) 85% of Eligible Domestic
Accounts, plus (c) 85% of Eligible Foreign Accounts, minus (d) such reserves as
the Lender may establish from time to time in its Permitted Discretion
(including, without limitation, to account for concentration and other risks of
collection).  In the event that the Borrower has not timely delivered a current
Borrowing Base report in accordance with Section 5.04(e) below, then the
applicable Borrowing Base shall be such amount as is established by the Lender,
until such time as the Borrower has delivered a current Borrowing Base report.

                    “Borrowing Date” means the Business Day on which the Lender
makes a Loan hereunder.

                    “Business Day” shall mean a day other than (a) a Saturday,
(b) a Sunday, or (c)  a day on which banking institutions in either the State of
Florida or the State of California are authorized or required by law or
executive order to close.

                    “Capital Expenditures” shall mean with respect to any
Person, all expenditures of such Person for tangible assets which are
capitalized, and the fair value of any tangible assets leased by such Person
under any lease which would be a Capitalized Lease, determined in accordance
with GAAP, including all amounts paid or accrued by such Person in connection
with the purchase (whether on a cash or deferred payment basis) or lease
(including Capitalized Lease Obligations) of any machinery, equipment, real
property, improvements to real property (including leasehold improvements), or
any other tangible asset of such Person which is required, in accordance with
GAAP, to be treated as a fixed asset on the consolidated balance sheet of such
Person.

2




                    “Capitalized Lease” shall mean any lease which is or should
be capitalized on the balance sheet of the lessee thereunder in accordance with
GAAP.

                    “Capitalized Lease Obligation” shall mean with respect to
any Person, the amount of the liability which reflects the amount of future
payments under all Capitalized Leases of such Person as at any date, determined
in accordance with GAAP.

                    “Cash Equivalents” shall mean (a) marketable securities
issued, or directly and fully guaranteed or insured, by the United States of
America or any agency or instrumentality thereof (provided that the full faith
and credit of the United States of America is pledged in support thereof) having
maturities of not more than twelve (12) months from the date of acquisition; (b)
time deposits, demand deposits, certificates of deposit, acceptances or prime
commercial paper issued by, or repurchase obligations for underlying securities
of the types described in clause (a) entered into with any commercial bank
having a short-term deposit rating of at least A-2 or the equivalent thereof by
Standard & Poor’s Corporation or at least P-2 or the equivalent thereof by
Moody’s Investors Service, Inc.; (c) commercial paper with a rating of A-I or
A-2 or the equivalent thereof by Standard & Poor’s Corporation or P-1 or P-2 or
the equivalent thereof by Moody’s Investors Service, Inc. and in each case
maturing within twelve (12) months after the date of acquisition; (d) marketable
direct obligations issued by any state in the United States or any agency or
instrumentality thereof maturing within twelve (12) months from the date of
acquisition thereof and, at the time of acquisition, have one of the two highest
ratings generally obtainable from either Standard & Poor’s Corporation or
Moody’s Investors Services, Inc.; (e) tax-exempt commercial paper of United
States municipal, state or local governments rated at least A-2 or the
equivalent thereof by Standard & Poor’s Corporation or at least P-2 or the
equivalent thereof by Moody’s Investors Services, Inc. and maturing within
twelve (12) months after the date of acquisition thereof; (f) any other items
selected by the Borrower and approved by the Lender (which approval shall not be
unreasonably withheld or delayed); or (g) any mutual fund or other pooled
investment vehicle which invests principally in the foregoing obligations.

                    “Closing Date” shall mean the date of this Agreement,
simultaneously with the funding of the Term Loans.

                    “Closing Fee” shall mean the sum of $188,400, which shall be
payable in accordance with Section 2.03(a) below.

                    “Code” shall mean the Internal Revenue Code of 1986, and the
rules and regulations promulgated thereunder, as in effect from time to time.

                    “Collateral” shall mean all collateral pledged by the
Borrower and/or any of the Subsidiaries as security for the payment and
performance of the Obligations, whether pursuant to the Collateral Agreement or
any other Security Document.

3




                    “Collateral Agreement” shall mean the Collateral Agreement,
dated as of the Closing Date, by and among the Borrower, the Domestic
Subsidiaries and the Lender, as same may be amended, modified, supplemented
and/or restated from time to time.

                    “Common Stock” shall mean the authorized common stock of the
Company, $.001 par value per share.

                    “Confidential Information” shall mean information that the
Borrower furnishes to the Lender pursuant to any Loan Document, but does not
include any such information once such information has become, or if such
information is, generally available to the public or available to the Lender
from a source other than the Borrower which is not, to the Lender’s knowledge,
bound by any confidentiality agreement in respect thereof.

                    “Contract” shall mean any indenture, agreement (other than
this Agreement), other contractual restriction, lease in which the Borrower or
any Subsidiary is a lessor or lessee, license or instrument.

                    “Control” shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.

                    “Default” shall mean any of the events specified in Article
VII hereof, whether or not any requirement for the giving of notice, the lapse
of time, or both, or any other condition, has been satisfied.

                    “Disclosure Schedule” shall mean the disclosure schedule,
dated as of the Closing Date, executed and delivered by the Borrower to the
Lender, the section numbers of which correspond to the Section numbers of this
Agreement.

                    “Dollars” or “$” shall mean United States Dollars, lawful
currency for the payment of public and private debts.

                    “Domestic Subsidiary” shall mean any Subsidiary (including
Gupta and its Domestic Subsidiaries) which is incorporated or formed under the
laws of the United States, any State or Commonwealth in the United States, or
the District of Columbia.

                    “Eligible Domestic Account” shall mean the face amount of
each trade Account of the Borrower or a Domestic Subsidiary for services
rendered or goods and products sold in the ordinary course of the Business
Operations which the Lender, in its Permitted Discretion, deems to be an
Eligible Domestic Account; provided, however, that an Account shall not be
deemed an Eligible Domestic Account unless it meets all of the following
conditions:

                    (a)          the subject services or products and goods have
been rendered, shipped or delivered on an absolute sale basis to an Account
Debtor which is not an Affiliate, vendor or supplier of the Borrower or a
Domestic Subsidiary, with an invoice date contemporaneous with or within
forty-five (45) calendar days after the date of shipment or service, and which
does not constitute a consignment sale, bill-and-hold sale, sale-and-return or
other such arrangement and

4




is not subject to any other repurchase, return or offset agreement binding upon
the Borrower or a Domestic Subsidiary; the subject services or products and
goods have been rendered, shipped and delivered (or shipped f.o.b.) to such
Account Debtor on an open account basis (or with payment guaranteed by a
domestic letter of credit, drawn on or by a domestic financial institution,
acceptable to the Lender in all respects), and no part of the subject services,
products or goods has been returned, rejected, lost or damaged; the Account is
not evidenced by chattel paper or an instrument of any kind; and such Account
Debtor, unless pre-approved in writing by the Lender, is not insolvent or the
subject of any bankruptcy or insolvency proceeding of any kind in any
jurisdiction;

                    (b)          if the Account Debtor is located outside the
continental United States and the subject Account is greater than $50,000,
payment for the subject services or goods shall be secured by an irrevocable
letter of credit, which letter of credit shall have been confirmed by a
financial institutional reasonably acceptable to the Lender payable in the full
amount of the face value of the Account in lawful currency of the United States;
provided, however, that the Lender may, from time to time, in its sole and
absolute discretion, waive the requirements of this subsection (b);

                    (c)          it is a valid, legally enforceable obligation
of the Account Debtor thereunder payable in Dollars and is not subject to any
recoupment, offset or other defense or any discount or chargeback on the part of
such Account Debtor (provided that prompt payment discounts granted in the
ordinary course of business shall not cause an Account to be disqualified
hereunder, so long as only the discounted amount of such Account, if not
otherwise disqualified, is included in the calculation of the Borrowing Base) or
to any claim on the part of such Account Debtor denying liability thereunder
(provided that the undisputed portion may be considered to be an Eligible
Account);

                    (d)          it is subject to no Lien whatsoever, except for
the Lien of the Lender;

                    (e)          it has not remained unpaid in whole or in part
for a period exceeding ninety (90) days after the invoice date;

                    (f)          it does not arise out of a transaction (whether
direct or indirect) with an employee, officer, agent, director or Affiliate of
the Borrower or with any entity controlled by any employee, officer, agent or
director of the Borrower;

                    (g)          it is not subject to any contract retainage or
other withholding of any portion of payments on amounts invoiced, whether to
secure the Borrower’s or any Subsidiary’s performance or otherwise;

                    (h)          it does not represent the unpaid portion of an
Account any portion of which was previously paid or agreed to be paid through
the issuance or delivery of equity securities or other non-cash consideration;

                    (i)          if the Account Debtor is the United States, any
State, or any department, agency or instrumentality thereof, the Borrower or the
applicable Domestic Subsidiary has duly assigned its rights to payment of such
Account to the Lender pursuant to the federal Assignment of Claims Act and any
comparable state statutes;

5




                    (j)          the Lender has a perfected first priority Lien
in such Account;

                    (k)          such Account is not payable by any person other
than the Account Debtor (such as a beneficiary, recipient or subscriber
individually), provided that the portion thereof which is payable by the Account
Debtor may be considered to be an Eligible Domestic Account;

                    (l)          at least sixty (60%) percent in dollar amount
of the total Accounts owed by such Account Debtor and/or its Affiliates
constitute Eligible Domestic Accounts;

                    (m)          the total Accounts owed by the subject Account
Debtor and/or its Affiliates constitute less than ten (10%) percent of the net
collectible dollar value of all Eligible Domestic Accounts (provided that only
the excess over ten (10%) percent shall be disqualified under this clause (m),
unless the Lender has otherwise consented in writing to the inclusion of all or
any portion of such excess);

                    (n)          such Account is payable solely to the Borrower
or a Domestic Subsidiary, and the Borrower or such Domestic Subsidiary is not
aware of any dispute by the Account Debtor with respect to such Account; and

                    (o)          it is not otherwise determined by the Lender,
in the Lender’s Permitted Discretion, to be difficult to collect, uncollectible
or otherwise unacceptable for any reason.

                    “Eligible Foreign Account” shall mean the face amount of
each trade Account of any Foreign Subsidiary for services rendered or goods and
products sold in the ordinary course of the Business Operations which satisfies
all of the criteria set forth above with respect to Eligible Domestic Accounts,
except that (a) any otherwise applicable letter of credit requirement under
subsection (b) of the Eligible Domestic Account criteria shall not be
applicable, (b) subsection (j) of the Eligible Domestic Account criteria shall
not be applicable, and (c) such Account must not be subject to any Lien.

                    “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as in effect from time to time.

                    “ERISA Affiliate” shall mean, with respect to any Person,
any other Person which is under common control with the first Person within the
meaning of Section 414(b) or 414(c) of the Code; provided, however, that with
respect to the Borrower, no Person which is an Affiliate of the Lender (other
than the Borrower and its Subsidiaries) shall be deemed an ERISA Affiliate for
purposes of this Agreement

                    “Event of Default” has the meaning set forth in Article VII
below.

                    “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

                    “Existing Lender” shall mean Silicon Valley Bank, as the
lender under that certain Loan and Security Agreement dated June 6, 2003 (as
amended, restated, supplemented and modified to the date hereof) by and between
such lender and the Borrower.

                    “Financial Statements” has the meaning set forth in Section
3.01(a) below.

6




                    “Fiscal Year” shall mean the fiscal year of the Borrower
which ends on April 30 of each year.

                    “Foreign Subsidiary” shall mean any Subsidiary which is not
a Domestic Subsidiary.

                    “GAAP” shall mean generally accepted accounting principles
in the United States of America, consistently applied, unless the context
otherwise requires, with respect to any financial terms contained herein, as
then in effect with respect to the preparation of financial statements.

                    “Government Approval” shall mean an authorization, consent,
non-action, approval, license or exemption of, registration or filing with, or
report to, any governmental or quasi-governmental department, agency, body or
other unit.

                    “Guaranty”, “Guaranteed” or to “Guarantee”, as applied to
any Indebtedness, liability or other obligation, shall mean (a) a guaranty,
directly or indirectly, in any manner, including by way of endorsement (other
than endorsements of negotiable instruments for collection in the ordinary
course of business), of any part or all of such obligation, and (b) an
agreement, contingent or otherwise, and whether or not constituting a guaranty,
assuring, or intended to assure, the payment or performance (or payment of
damages in the event of non-performance) of any part or all of such obligation
by any means (including, without limitation, the purchase of securities or
obligations, the purchase or sale of property or services, or the supplying of
funds). 

                    “Guaranty Agreement” shall mean the Guaranty Agreement,
dated as of the Closing Date (and as same may be amended, modified, supplemented
and/or restated from time to time), executed by each Domestic Subsidiary in
favor of the Lender, pursuant to which such Domestic Subsidiaries will guaranty
the full and timely payment and performance of all of the Obligations.

                    “Gupta” shall mean Gupta Technologies, LLC, a Delaware
limited liability company, which is a Wholly-Owned Subsidiary of the Borrower
upon consummation of the Related Transactions.

                    “Indebtedness” shall mean (without duplication), with
respect to any Person, (a) all obligations or liabilities, contingent or
otherwise, for borrowed money, (b) any and all obligations represented by
promissory notes, bonds, debentures or the like, or on which interest charges
are customarily paid, (c) any liability secured by any mortgage, pledge, lien or
security interest on property owned or acquired, whether or not such liability
shall have been assumed, (d) obligations of such Person under conditional sale
or other title retention agreements relating to property or assets purchased by
such Person, (e) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (excluding trade payables and
accrued obligations incurred in the ordinary course of business), (f) any
obligations (contingent or otherwise) of such Person as an account party or
applicant in respect of letters of credit and/or bankers’ acceptances, and (g)
Guarantees, endorsements (other than for collection in the ordinary course of
business) and other contingent obligations in respect of the obligations of
others.

7




                    “Investment”, as applied to the Borrower or any Subsidiary,
shall mean: (a) any shares of capital stock, evidence of Indebtedness or other
security issued by any other Person to the Borrower or any Subsidiary, (b) any
loan, advance or extension of credit to, or contribution to the capital of, any
other Person, other than credit terms extended to customers in the ordinary
course of business, (c) any other investment by the Borrower or any Subsidiary
in any assets or securities of any other Person, and (d) any commitment to make
any Investment.

                    “Knowledge” or “Known” or words of similar import shall
mean, with respect to the Borrower and/or any Subsidiary, the actual knowledge
of Todd Wille, Steven Bonham and/or Mark Bygraves, after reasonable inquiry of
the appropriate employees of the Borrower and the Subsidiaries.

                    “Liabilities and Contingencies” has the meaning set forth in
Section 3.01(c) below.

                    “Lien”, as applied to the property or assets (or the income
or profits therefrom) of the Borrower or any Subsidiary, shall mean (in each
case, whether the same is consensual or nonconsensual or arises by contract,
operation of law, legal process or otherwise): (a) any mortgage, lien, pledge,
hypothecation, attachment, assignment, deposit arrangement, encumbrance, charge,
lease constituting a Capitalized Lease Obligation, conditional sale or other
title retention agreement, or other security interest or encumbrance of any kind
in respect of any property (including, without limitation, stock of any
Subsidiary) of the Borrower or any Subsidiary, or upon the income or profits
therefrom; (b) any arrangement under which any property of the Borrower or any
Subsidiary is transferred, sequestered or otherwise identified for the purpose
of subjecting or making available the same for the payment of Indebtedness or
the performance of any other liability in priority to the payment of the
general, unsecured creditors of the Borrower or any Subsidiary; (c) any
Indebtedness or liability which remains unpaid after the same shall become due
and payable and which, if unpaid, by law or otherwise is given any priority
whatsoever over the general unsecured creditors of the Borrower or any
Subsidiary; and (d) any agreement (other than this Agreement) or other
arrangement which, directly or indirectly, prohibits the Borrower or any
Subsidiary from creating or incurring any lien on any of its properties or
assets or which conditions the ability to do so on the security, on a pro rata
or other basis, of Indebtedness other than Indebtedness outstanding under this
Agreement.

                    “Loan Documents” shall mean the collective reference to this
Agreement, the Notes, the Security Documents, the Warrants, the Registration
Rights Agreement, and any and all other agreements, instruments, certificates
and other documents as may be executed and delivered by the Borrower and/or any
of the Subsidiaries pursuant hereto or thereto.

                    “Loans” shall mean, collectively, the Advances and the Term
Loans.

                    “Material Adverse Effect” shall mean any event, act,
omission, condition or circumstance which has or would reasonably be expected to
have a material adverse effect on (a) the business, operations, properties,
assets or condition, financial or otherwise, of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower or any
Subsidiary to perform any of its obligations under any of the Loan Documents, or
(c) the validity or enforceability of, or the Lender’s rights and remedies
under, any of the Loan Documents, other than due to the acts or omissions of the
Lender or one of its Affiliates.

8




                    “Maturity Date” shall mean the Primary Maturity Date and/or
the Tranche 3 Maturity Date, as the case may be.

                    “Monitoring Fee” shall mean the fees payable to the Lender
pursuant to Section 2.03(b) below.

                    “Notes” shall mean, collectively, the Revolving Credit Note
and the Term Notes.

                    “Obligations” shall mean the collective reference to all
Indebtedness and other liabilities and obligations of every kind and description
owed by the Borrower to the Lender from time to time under or pursuant to this
Agreement, the Notes, the Security Documents and the other Loan Documents
(excluding the Warrant and Registration Rights Agreement, other than amounts
payable from time to time pursuant to Section 2(c) of the Registration Rights
Agreement), and/or otherwise in respect of the Loans, however evidenced, created
or incurred, fixed or contingent, now or hereafter existing, due or to become
due.

                    “Organic Documents” shall mean, with respect to any Person,
the certificate of incorporation, articles of incorporation, certificate of
formation, certificate of limited partnership, by-laws, operating agreement,
limited partnership agreement or other such document of such Person.

                    “Permitted Discretion” shall mean a determination or
judgment made by the Lender in good faith in the exercise of reasonable business
judgment from the perspective of a secured lender.

                    “Permitted Indebtedness” shall mean any and all Indebtedness
expressly permitted pursuant to Section 6.01 below.

                    “Permitted Liens” shall mean those Liens expressly permitted
pursuant to Section 6.02 below.

                    “Person” shall mean any individual, partnership,
corporation, limited liability company, banking association, business trust,
joint stock company, trust, unincorporated association, joint venture,
governmental authority or other entity of whatever nature.

                    “Primary Maturity Date” shall mean October 31, 2010.

                    “Real Properties” shall mean, collectively, any real
properties (land, buildings and/or improvements) now owned or leased or occupied
by the Borrower or any of the Subsidiaries, and, during the period of the
Borrower’s and/or Subsidiary’s occupancy thereof, any other real properties
heretofore owned or leased by the Borrower or any Subsidiary (provided that,
with respect to leased properties, the “Real Property” shall refer only to the
portion of the subject property (excluding common areas) leased by the Borrower
or a Subsidiary).

9




                    “Registration Rights Agreement” shall mean the Registration
Rights Agreement, to be dated as of the Closing Date, made by the Borrower for
the benefit of the Lender and any subsequent Holders (as such term is defined in
the Registration Rights Agreement), as same may be amended, modified,
supplemented and/or restated from time to time.

                    “Related Transactions” shall mean the transactions
contemplated by the Acquisition Agreement, in accordance with the terms of the
Acquisition Agreement.

                    “Revolving Credit Commitment” shall mean the Lender’s
agreement to make Advances to the Borrower within the limitations set forth in
Section 2.01 below.

                    “Revolving Credit Note” shall mean the promissory note of
the Borrower issued to the Lender to represent the Advances and interest
thereon, as described in Section 2.01(f) below.

                    “Sale” shall mean any transaction or series of related
transactions (a) whereby Control of the Borrower is held by a Person (or group
of Persons acting in concert) other than the management of the Borrower on the
date of this Agreement (or Affiliates of such management), (b) in which the
Borrower is a constituent party to any merger, consolidation or share exchange
and as a result thereof (i) the holders of the outstanding capital stock of the
Borrower which ordinarily has voting power for the election of directors
(including preferred stock counted on an “as converted” basis into common stock)
immediately prior to such merger or consolidation cease to own a majority of the
outstanding capital stock of the Borrower which ordinarily has voting power for
the election of directors (including preferred stock counted on an “as
converted” basis into common stock), or (ii) the Borrower is not the surviving
corporation, or (c) whereby all or any material portion of the assets of the
Borrower or any Subsidiary are sold, assigned or transferred; provided, however,
that a “Sale” shall not be deemed to have occurred solely by reason of normal
market trading in the Common Stock unless a single Person or group of Persons
acting in concert acquires Control of the Borrower in a single transaction or
series of transactions.

                    “SEC” shall mean the United States Securities and Exchange
Commission, and any successor agency performing the functions thereof.

                    “SEC Reports” shall mean the periodic and current reports,
registration statements, proxy statements and other reports filed or required to
be filed by the Borrower with the SEC pursuant to the Act and/or the Exchange
Act, and any amendments or supplements thereto filed with the SEC.

                    “Security Documents” shall mean the Collateral Agreement,
any collateral assignments, control agreements, financing statements or other
such agreements or documents pursuant thereto, the Guaranty Agreement, and any
other agreements or instruments securing or creating or evidencing Liens
securing the Obligations.

                    “Seller” shall mean Halo Technology Holdings, Inc., and any
Affiliate thereof which transfers any assets or business to the Borrower or any
Subsidiary pursuant to the Acquisition Agreement.

10




                    “Seller Consent” shall mean the written consent of the
Seller for the collateral assignment by the Borrower to the Lender of all rights
of the Borrower to indemnification under the Acquisition Agreement.

                    “Subordinated Debt” shall mean all Indebtedness for money
borrowed and other liabilities of the Borrower, whether or not evidenced by
promissory notes, which is contractually subordinated in right of payment, in a
manner satisfactory to the Lender (as evidenced by the Lender’s prior written
approval thereof), to all Obligations of the Borrower to the Lender.

                    “Subsidiary” or “Subsidiaries” shall mean the individual or
collective reference to any corporation, limited liability company or other
entity (including Gupta and its Subsidiaries upon consummation of the Related
Transactions) of which 50% or more of the outstanding shares of stock or other
equity interests of each class having ordinary voting power and/or rights to
profits (other than stock having such power only by reason of the happening of a
contingency) is at the time owned by the Borrower, directly or indirectly
through one or more Subsidiaries of the Borrower.

                    “Term Loans” shall mean the collective reference to the
Tranche 1 Term Loan, the Tranche 2 Term Loan and the Tranche 3 Term Loan.

                    “Term Notes” shall mean the promissory notes of the Borrower
issued to the Lender as described in Section 2.02(e) below.

                    “Tranche 1 Term Loan” shall mean the term loan in the
principal amount of $1,000,000 to be made pursuant to Section 2.02(a)(i) below.

                    “Tranche 1 Term Note” shall mean the promissory note of the
Borrower to be issued pursuant to Section 2.02(e) below to evidence the Tranche
1 Term Loan.

                    “Tranche 2 Term Loan” shall mean the term loan in the
principal amount of $3,250,000 to be made pursuant to Section 2.02(a)(ii) below.

                    “Tranche 2 Term Note” shall mean the promissory note of the
Borrower to be issued pursuant to Section 2.02(e) below to evidence the Tranche
2 Term Loan.

                    “Tranche 3 Maturity Date” shall mean October 31, 2011.

                    “Tranche 3 Term Loan” shall mean the term loan in the
principal amount of $1,100,000 to be made pursuant to Section 2.02(a)(iii)
below.

                    “Tranche 3 Term Note” shall mean the promissory note of the
Borrower to be issued pursuant to Section 2.02(e) below to evidence the Tranche
3 Term Loan.

                    “UCC” means the Uniform Commercial Code as in effect in the
State of New York on the date hereof and hereafter from time to time.

11




                    “Warrants” shall mean the warrants to purchase shares of
Common Stock (such warrants covering an aggregate of 3,350,000 shares of Common
Stock, subject to adjustment) to be issued by the Borrower to the Lender and/or
the Lender’s designee(s) on the Closing Date.

                    “Wholly-Owned Subsidiary” shall mean each Domestic
Subsidiary of which all of the outstanding equity securities (other than
directors’ qualifying shares) are owned by the Borrower or another such
Wholly-Owned Subsidiary.

          Section 1.02.  Use of Defined Terms.  All terms defined in this
Agreement shall have their defined meanings when used in the Notes, the Security
Documents, the other Loan Documents, and all certificates, reports or other
documents made or delivered pursuant to this Agreement, unless otherwise defined
therein or unless the specific context shall otherwise require.

          Section 1.03.  Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.

          Section 1.04.  Other Definitional Provisions.  The words “hereof,”
“herein”, “hereto” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified.  The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.  The
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation,” unless otherwise specified.

II.

GENERAL TERMS

          Section 2.01.  Revolving Credit Loans.

                    (a)          Subject at all times to all of the terms and
conditions of this Agreement, the Lender hereby agrees to extend to the Borrower
a secured revolving credit facility, from the Closing Date to the Primary
Maturity Date, in an aggregate principal amount not to exceed, at any time
outstanding, the lesser of (i) the Borrowing Base at the subject time, or (ii)
$2,500,000 (the “Revolving Credit Commitment”).

                    (b)          Such revolving credit loans are herein
sometimes referred to individually as an “Advance” and collectively as the
“Advances.”  Subject at all times to all of the terms and conditions of this
Agreement, from the Closing Date to the Primary Maturity Date and within the
limits of the Revolving Credit Commitment, the Lender shall lend, and the
Borrower may borrow, prepay (without premium or penalty) and reborrow under this
Section 2.01.  Each request for an Advance (i) shall be irrevocable, (ii) shall
be deemed to constitute an express affirmation that all conditions precedent set
forth in Section 4B hereof are satisfied on the date of such request and will be
satisfied on the requested Borrowing Date, and (iii) shall be made to the Lender
in writing, not later than three (3) Business Days prior to the requested
Borrowing Date, by an authorized officer of the Borrower or by telephonic
communication by such authorized officer to the Lender, which shall be confirmed
by written notice to the Lender to be delivered to the Lender by the Business
Day next following the subject request.  In no event shall the Borrower request,
or shall the Lender be required to honor, (A) any request for an Advance in an
amount greater than the Availability at such time, (B) any request for an
Advance in an amount less than $100,000, or (C) more than one request for the
borrowing of Advances in any seven (7) calendar day period.

12




                    (c)          The Borrower shall pay the Lender interest on
all Advances at the rate(s) per annum as in effect from time to time in
accordance with the Revolving Credit Note.  Such interest shall be payable
monthly in arrears on the last day of each calendar month and on the Primary
Maturity Date, and shall be computed on the daily unpaid balance of all Advances
made under the Borrower’s revolving credit loan accounts with the Lender, based
on a three hundred sixty (360) day year, counting the actual number of days
elapsed.  The Borrower hereby authorizes the Lender to charge the Borrower’s
revolving credit loan accounts for all such interest; provided, however, that
the Lender shall be under no obligation to make any such charge to the
Borrower’s revolving credit loan accounts (including, without limitation, if
there is insufficient Availability at the time such interest is due and
payable).

                    (d)          In the event and to the extent that, at any
time, the outstanding principal amount of Advances exceeds the Revolving Credit
Commitment then in effect, then the Borrower shall immediately, without notice
or demand, make a payment to the Lender in respect of the Advances in an amount
sufficient to cause the outstanding principal amount of Advances to be equal to
or less than the Revolving Credit Commitment then in effect.

                    (e)          Unless sooner due and payable by reason of an
Event of Default hereunder having occurred, the Borrower shall pay in full all
of the Obligations to the Lender in respect of all Advances on or prior to the
Primary Maturity Date.

                    (f)          All Advances shall be evidenced by a secured
Revolving Credit Note of the Borrower payable to the order of the Lender.

                    (g)          The Borrower may, at its option, terminate the
Revolving Credit Commitment at any time upon ten (10) Business Days’ prior
written notice, and paying to the Lender, on the date fixed for termination, an
amount equal to the sum of (i) all outstanding principal and accrued interest of
the Advances, (ii) the outstanding principal balance, all unpaid accrued
interest and applicable prepayment premiums of the Term Loans (subject to the
Lender’s retained right, at all times prior to the prepayment, to convert all or
any portion of such principal and interest into Common Stock in accordance with
the Term Notes), and (iii) any and all other then-outstanding Obligations.

          Section 2.02.  Term Loans.

                    (a)          Subject at all times to all of the terms and
conditions of this Agreement, the Lender hereby agrees to extend to the Borrower
(i) a Term Loan in the principal amount of $1,000,000, (ii) an additional Term
Loan in the principal amount of $3,250,000, and (iii) an additional Term Loan in
the principal amount of $1,100,000.  The Term Loans shall be borrowed in a
single borrowing on the Closing Date, and any principal amounts repaid in
respect of the Term Loans may not be reborrowed.

13




                    (b)          The Term Loans shall be repayable in
installments, in accordance with the schedules of payments set forth in the Term
Notes.  The Borrower shall be required to prepay the Term Loans (i) in full upon
the consummation of any Sale, and (ii) in part from time to time in the event
that, to the extent of, and at such time as the Borrower shall receive cash
proceeds from time to time from the exercise of the Warrants.  With respect to
any prepayment from the cash proceeds of the exercise of Warrants, such
prepayments shall be applied (A) first to the principal installments of the
Tranche 3 Term Loan in inverse order of maturity, until the Tranche 3 Term Loan
has been repaid in full, (B) next, to the principal installments of the Tranche
2 Term Loan in inverse order of maturity, until the Tranche 2 Term Loan has been
repaid in full, and (C) next, to the principal installments of the Tranche 1
Term Loan in inverse order of maturity, until the Tranche 1 Term Loan has been
repaid in full.

                    (c)          The Borrower shall pay the Lender interest on
the principal balance of the Term Loans at the rate(s) per annum as in effect
from time to time in accordance with the Term Notes.  Such interest shall be
payable monthly in arrears on the last day of each calendar month and on the
applicable Maturity Date, and shall be computed on the daily unpaid balance of
each Term Loan, based on a three hundred sixty (360) day year, counting the
actual number of days elapsed.  The Borrower hereby authorizes the Lender to
charge the Borrower’s revolving credit loan accounts for all such interest
and/or for any or all principal amounts due and payable in respect of the Term
Loans; provided, however, that the Lender shall be under no obligation to make
any such charge to the Borrower’s revolving credit loan accounts (including,
without limitation, if there is insufficient Availability at the time such
interest and/or principal is due and payable).  On the Closing Date, the
Borrower shall prepay the interest to become due for the first three (3) months
subsequent to the Closing Date on the full principal amount of the Term Loans.

                    (d)          Unless sooner due and payable by reason of an
Event of Default hereunder having occurred, the Borrower shall pay to the Lender
all of the Obligations (i) in respect of the Tranche 1 Term Loan, the Tranche 2
Term Loan and all other Obligations (other than amounts not yet due and payable
in respect of the Tranche 3 Term Loan) on or prior to the Primary Maturity Date,
and (ii) in respect of the Tranche 3 Term Loan, on or prior to the Tranche 3
Maturity Date.

                    (e)          The Term Loans shall be evidenced by secured
Convertible Term Notes of the Borrower payable to the order of the Lender.

          Section 2.03.  Fees and Premiums.

                    (a)          The Borrower shall pay the Closing Fee to the
Lender simultaneously with the execution and delivery of this Agreement.  The
Closing Fee shall be deemed fully earned upon the parties’ execution and
delivery of this Agreement, and shall not be refundable in whole or in part and
shall not be subject to reduction or set-off under any circumstances.

                    (b)          The Borrower shall further pay to the Lender,
in advance on the Closing Date and on the first (1st) Business Day of each
calendar month prior to the Primary Maturity Date or the earlier termination of
the Revolving Credit Commitment and payment of the Obligations in accordance
with Section 2.01(g) above, a collateral monitoring, availability and
administrative fee in the amount of $1,000 per month or portion thereof.

14




                    (c)          In the event of any prepayment of all or any
portion of the Tranche 1 Term Loan or the Tranche 2 Term Loan at any time, or in
the event of any prepayment of all or any portion of the Tranche 3 Term Loan
subsequent to the second (2nd) anniversary of the Closing Date, in addition to
the payment of the subject principal amount and all unpaid accrued interest
thereon, the Borrower shall be required to pay to the Lender a prepayment
premium in an amount equal to two (2%) percent of the principal amount being
prepaid; provided, however, that no such prepayment premium shall be required in
respect of any mandatory prepayment pursuant to Section 2.02(b) above.

                    (d)          Payments received in respect of the Obligations
after 12:00 Noon on any day shall be deemed to be received on the next
succeeding Business Day, and if any payment is received other than by wire
transfer of immediately available funds, such payment shall be subject to three
(3) Business Days’ clearance prior to being credited to the Obligations for
interest calculation purposes.

                    (e)          In the event that the Closing Date has not
occurred on or before December 31, 2006 and the Lender was, prior thereto,
ready, willing and able to consummate the transactions contemplated by this
Agreement on substantially the terms hereof, then the Lender may, at any time
thereafter until the Closing Date, terminate this Agreement by written notice to
the Borrower, in which event the Borrower shall, subject to and in accordance
with the further provisions of this Section 2.03(e), become obligated to pay to
the Lender an amount equal to the sum of (i) $150,000 (the “Breakup Fee”), plus
(ii) all out-of-pocket costs, charges and expenses (including, reasonable
attorneys’ fees and expenses) incurred by the Lender in respect of the
transactions contemplated by this Agreement.  Such out-of-pocket costs, charges
and expenses shall be payable on demand.  The Breakup Fee shall be due and
payable in the event that and at such time as the Borrower or any Subsidiary, on
or prior to October 2, 2007, (A) consummates the Related Transactions (or any
alternative or revised transaction between the Borrower and any Seller) without
consummating the transactions contemplated by this Agreement, or (B) enters into
any commitment for an alternate financing in respect of the Related Transactions
or any alternative or revised transaction between the Borrower and any Seller;
provided, however, that the Breakup Fee shall not be payable if neither of such
events occurs on or prior to October 2, 2007, or if the Lender is not, on or
before December 31, 2006, ready, willing and able to consummate the transactions
contemplated by this Agreement on substantially the terms hereof.

          Section 2.04.  Use of Proceeds.  The Borrower shall utilize the
proceeds of the Loans (a) on the Closing Date, to repay all then-outstanding
Indebtedness owed by the Borrower to the Existing Lender and to pay cash amounts
required to be paid to the Seller pursuant to the Acquisition Agreement, and (b)
from and after the Closing Date, for working capital and other general corporate
purposes of the Borrower.

          Section 2.05.  Further Obligations.  With respect to all Obligations
for which the interest rate is not otherwise specified herein (whether such
Obligations arise hereunder, pursuant to the Notes or Security Documents, or
otherwise), such Obligations shall bear interest at the rate(s) in effect from
time to time pursuant to the Revolving Credit Note.

15




          Section 2.06.  Application of Payments.  All amounts paid to or
received by the Lender in respect of the Loans from whatever source (whether
from the Borrower, any Subsidiary pursuant to the Guaranty Agreement, any
realization upon any Collateral, or otherwise) shall, unless otherwise directed
by the Borrower with respect to any particular payment (unless an Event of
Default shall then be continuing, in which event the Lender may disregard the
Borrower’s direction), be applied (a) first, to reimburse the Lender for all
out-of-pocket costs and expenses incurred by the Lender which are reimbursable
to the Lender in accordance with this Agreement, the Notes and/or any of the
other Loan Documents, (b) next, to any accrued but unpaid fees or prepayment
premiums, (c) next, to unpaid accrued interest on the Term Loans, (d) next, to
unpaid accrued interest on the Advances, (e) next, to the outstanding principal
of the Tranche 3 Term Loan, to the extent then due and payable, (f) next, to the
outstanding principal of the Tranche 2 Term Loan, to the extent then due and
payable, (g) next, to the outstanding principal of the Tranche 1 Term Loan, to
the extent then due and payable, (h) next, to the outstanding principal of the
Advances, and (i) finally, to the payment of any other outstanding Obligations;
and after payment in full of the Obligations, any further amounts paid to or
received by the Lender in respect of the Loans shall be paid over to the
Borrower or such other Person(s) as may be legally entitled thereto.

          Section 2.07.  Sale or Maturity Date.  Anything elsewhere contained in
this Agreement and/or the Notes to the contrary notwithstanding, (a) the
Revolving Credit Commitment shall terminate and all Obligations shall become
immediately due and payable, without requirement of notice or demand, upon the
consummation of any Sale, and (b) except as provided in Section 2.02(d) above
with respect to the Tranche 3 Term Loan, the Revolving Credit Commitment shall
terminate and all Obligations shall become immediately due and payable, without
requirement of notice or demand, on the Primary Maturity Date.

          Section 2.08.  Obligations Unconditional. 

          (a)          The payment and performance of all Obligations shall
constitute the absolute and unconditional obligations of the Borrower, and shall
be independent of any defense or rights of set-off, recoupment or counterclaim
which the Borrower might otherwise have against the Lender.  All payments
required by this Agreement and/or the Notes shall be paid free of any deductions
or withholdings for any taxes or other amounts and without abatement, diminution
or set-off.  If the Borrower is required by law to make such a deduction or
withholding from a payment hereunder, the Borrower shall pay to the Lender such
additional amount as is necessary to ensure that, after the making of such
deduction or withholding, the Lender receives (free from any liability in
respect of any such deduction or withholding) a net sum equal to the sum which
it would have received and so retained had no such deduction or withholding been
made or required to be made.  The Borrower shall (i) pay the full amount of any
deduction or withholding, which it is required to make by-law, to the relevant
authority within the payment period set by the relevant law, and (ii) promptly
after any such payment, deliver to the Lender an original (or certified copy)
official receipt issued by the relevant authority in respect of the amount
withheld or deducted or, if the relevant authority does not issue such official
receipts, such other evidence of payment of the amount withheld or deducted as
is reasonably acceptable to the Lender.

          (b)          If, at any time and from time to time after the Closing
Date, (i) any change in any existing law, regulation, treaty or directive or in
the interpretation or application thereof, (ii) any new law, regulation, treaty
or directive enacted or application thereof, or (iii) compliance by the

16




Lender with any request or directive (whether or not having the force of law)
from any governmental authority (A) subjects the Lender to any tax, levy,
impost, deduction, assessment, charge or withholding of any kind whatsoever with
respect to any Loan Document, or changes the basis of taxation of payments to
the Lender of any amount payable thereunder (except for net income taxes, or
franchise taxes imposed in lieu of net income taxes, imposed generally by
federal, state or local taxing authorities with respect to interest or
commitment fees or other fees payable hereunder or changes in the rate of tax on
the overall net income of the Lender or its members), or (B) imposes on the
Lender any other condition or increased cost in connection with the transactions
contemplated thereby or participations therein, and the result of any of the
foregoing is to increase the cost to the Lender of making or continuing any Loan
or to reduce any amount receivable hereunder, then, in any such case, the
Borrower shall promptly pay to the Lender any additional amounts necessary to
compensate the Lender, on an after-tax basis, for such additional cost or
reduced amount as determined by the Lender.  If the Lender becomes entitled to
claim any additional amounts pursuant to this Section 2.08(b), the Lender shall
promptly notify the Borrower of the event by reason of which the Lender has
become so entitled, and each such notice of additional amounts payable pursuant
to this Section 2.08(b) submitted by the Lender to the Borrower shall, absent
manifest error, be final, conclusive and binding for all purposes.

          Section 2.09.  Reversal of Payments.  To the extent that any payment
or payments made to or received by the Lender pursuant to this Agreement or any
other Loan Document are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or required to be repaid to any trustee, receiver or
other person under any state or federal bankruptcy or other such law, then, to
the extent thereof, such amounts shall be revived as Obligations and continue in
full force and effect hereunder as if such payment or payments had not been
received by the Lender.

III.

REPRESENTATIONS AND WARRANTIES

          As of the Closing Date and on each Borrowing Date (unless the
representation and warranty refers to a specific date), the Borrower hereby
makes the following representations and warranties to the Lender, all of which
representations and warranties shall survive the Closing Date, the delivery of
the Notes and the making of the Loans, shall be continuing in nature (subject
only to changes occurring in the ordinary course of the Business Operations that
do not and are not reasonably likely to have a Material Adverse Effect) so long
as any Obligations are outstanding or the Revolving Credit Commitment remains in
effect, and are as follows:

          Section 3.01.  Financial Matters.

                    (a)          The Borrower has heretofore furnished to the
Lender (i) the audited consolidated financial statements (including balance
sheets, statements of income and statements of cash flows) of the Borrower and
its Subsidiaries as at April 30, 2004, 2005 and 2006, and for the Fiscal Years
then ended, and (ii) the unaudited consolidated financial statements of the
Borrower and its Subsidiaries as of July 31, 2006 and for the three (3) months
then ended (collectively, the “Financial Statements”).

17




                    (b)          The Financial Statements (i) have been prepared
in accordance with GAAP and Regulation S-X promulgated under the Act on a
consistent basis for all periods (subject, in the case of unaudited statements,
to the absence of full footnote disclosures, and to normal non-material audit
adjustments), (ii) are complete and correct in all material respects, (iii)
fairly present the consolidated financial condition of the Borrower and its
Subsidiaries as of said dates, and the results of their operations for the
periods stated, (iv) contain and reflect all necessary adjustments and accruals
for a fair presentation of the Company’s consolidated financial condition and
the results of its consolidated operations as of the dates of and for the
periods covered by such Financial Statements, and (v) make full and adequate
provision, subject to and in accordance with GAAP, for the various assets and
liabilities (including, without limitation, deferred revenues) of the Company
and its Subsidiaries, fixed or contingent, and the results of their operations
and transactions in their accounts, as of the dates and for the periods referred
to therein.

                    (c)          Except as set forth in Schedule 3.01 of the
Disclosure Schedule, the Borrower and its Subsidiaries do not have any
liabilities, obligations or commitments of any kind or nature whatsoever,
whether absolute, accrued, contingent or otherwise (collectively “Liabilities
and Contingencies”), including, without limitation, Liabilities and
Contingencies under employment agreements and with respect to any “earn-outs”,
stock appreciation rights, or related compensation obligations, except: (i)
Liabilities and Contingencies disclosed in the Financial Statements or footnotes
thereto, (ii) Liabilities and Contingencies incurred in the ordinary course of
business and consistent with past practice since the date of the most recent
Financial Statements, or (iii) those Liabilities  and Contingencies which are
not required to be disclosed under GAAP.  The reserves, if any, reflected on the
consolidated balance sheet of the Borrower and its Subsidiaries included in the
most recent Financial Statements are appropriate and reasonable.  Neither the
Borrower nor any of its Subsidiaries has had or presently has any Indebtedness
for money borrowed, outstanding obligations for the purchase price of property,
contingent obligations or liabilities for taxes, or any unusual forward or
long-term commitments,  except as specifically set forth or provided for in the
Financial Statements or in Schedule 3.01 of the Disclosure Schedule.

                    (d)          Since the date of the most recent Financial
Statements, except for the consummation of the Related Transactions and for the
transactions pursuant to the Loan Documents, there has been no material adverse
change in the working capital, condition (financial or otherwise), assets,
liabilities, reserves, business, management or Business Operations of the
Borrower or any of its Subsidiaries, including, without limitation, the
following:

                                   (i)          there has been no material
change in any assumptions underlying, or in any methods of calculating, any bad
debt, contingency or other reserve relating to the Borrower or any Subsidiary;

                                    (ii)        there have been (A) no material
write-downs in the value of any inventory of, and there have been no write-offs
as uncollectible of any notes, accounts receivable or other receivables of, the
Borrower or any Subsidiary other than write-offs of accounts receivable reserved
in full as of the date of the most recent financial statements delivered to the
Lender, and (B) no reserves established for the uncollectibility of any notes,
Accounts or other receivables of the Borrower or any Subsidiary except to the
extent that same have been disclosed to the Lender in writing and would not,
individually or in the aggregate, cause the outstanding Advances to exceed the
Revolving Credit Commitment;

18




                                    (iii)       no debts have been cancelled, no
claims or rights of substantial value have been waived and no properties or
assets (real, personal or mixed, tangible or intangible) have been sold,
transferred, or otherwise disposed of by the Borrower or any Subsidiary except
in the ordinary course of business and consistent with past practice;

                                    (iv)       there has been no change in any
method of accounting or accounting practice utilized by the Borrower or any
Subsidiary;

                                    (v)        no material casualty, loss or
damage has been suffered by the Borrower or any Subsidiary, regardless of
whether such casualty, loss or damage is or was covered by insurance;

                                    (vi)       Any announced changes in the
policies or practices of any customer, supplier or referral source which would
reasonably be expected to have a Material Adverse Effect;

                                    (vii)      Any incurrence of (A) any
liability or obligation outside of the ordinary course of business, or (B) any
Indebtedness other than Permitted Indebtedness;

                                    (viii)     Any declaration, setting aside or
payment of any dividend or distribution or any other payment of any kind by the
Borrower to or in respect of any equity securities of the Borrower; and

                                    (ix)       No action described in this
Section 3.01(d) has been agreed to be taken by the Borrower or any Subsidiary.

                    (e)          The Borrower has in place adequate systems of
internal controls sufficient to enable the Borrower and its management to obtain
timely and accurate information regarding the Business Operations and all
material transactions relating to the Borrower and the Subsidiaries, and no
material deficiency exists with respect to the Borrower’s systems of internal
controls.

                    (f)          All of the SEC Reports, as of the respective
dates thereof, complied in all material respects, as applicable, with the Act
and the Exchange Act.

          Section 3.02.  Organization; Corporate Existence.

                    (a)          The Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, (ii) has all requisite corporate power and authority to own its
properties and to carry on its business as now conducted and as proposed
hereafter to be conducted, (iii) is qualified to do business as a foreign
corporation in each jurisdiction in which the failure of the Borrower to be so
qualified would have a Material Adverse Effect, and (iv) has all requisite
corporate power and authority to execute and deliver, and perform all of its
obligations under, the Loan Documents.  True and complete copies of the Organic
Documents of the Borrower, together with all amendments thereto, have been
furnished to the Lender.

19




                    (b)          On the date of this Agreement, the outstanding
capital stock of the Company, and the number and amount of all outstanding
options, warrants, convertible securities, subscriptions and other rights to
acquire capital stock of the Company, are as set forth in Schedule 3.02 of the
Disclosure Schedule.  Since October 2, 2006, the Borrower has not reserved or
committed any of its authorized shares of Common Stock to or in respect of any
Person other than the Borrower, whether pursuant to subscription, commitment to
issue, option, warrant, convertible security or other right to acquire.

                    (c)          Schedule 3.02 of the Disclosure Schedule
further sets forth, with respect to each Subsidiary on the date of this
Agreement, (i) its proper legal name, (ii) its jurisdiction of incorporation or
formation, (iii) the jurisdictions in which it is qualified to do business as a
foreign entity, (iv) the number of shares of capital stock or ownership
interests outstanding, and (v) the owner of such outstanding capital stock or
other ownership interests.  Each of the Subsidiaries (A) is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (B) has all requisite power and
authority to own its properties and to carry on its business as now conducted
and as proposed hereafter to be conducted, and to execute and deliver, and
perform all of its obligations under, the Loan Documents to which it is a party,
and (C) is not required to be qualified to do business as a foreign entity in
any jurisdiction in which it is not so qualified and the failure to be so
qualified would reasonably be expected to have a Material Adverse Effect.  True
and complete copies of the Organic Documents of each Subsidiary, together with
all amendments thereto to the date hereof, have been furnished to the Lender.

          Section 3.03.  Authorization. 

          (a)          The execution, delivery and performance by the Borrower
and the Subsidiaries of their respective obligations under the Loan Documents
have been duly authorized by all requisite corporate and other action and will
not, either prior to or as a result of the consummation of the transactions
contemplated by this Agreement: (i) violate any provision of Applicable Law, any
order of any court or other agency of government, any provision of the Organic
Documents of the Borrower or any Subsidiary, or any Contract, indenture,
agreement or other instrument to which the Borrower or any of the Subsidiaries
is a party, or by which the Borrower or any of the Subsidiaries or any of its
assets or properties are bound, or (ii) be in conflict with, result in a breach
of, or constitute (after the giving of notice or lapse of time or both) a
default under, or, except as may be provided in the Loan Documents, result in
the creation or imposition of any Lien of any nature whatsoever upon any of the
property or assets of the Borrower or any of the Subsidiaries pursuant to, any
such Contract, indenture, agreement or other instrument.  Without limitation of
the foregoing, the Borrower has satisfied all obligations in respect of any
right of first offer or other such rights previously granted to the Existing
Lender. 

          (b)          Neither the Borrower nor any of the Subsidiaries is
required to obtain any Government Approval, consent or authorization from, or to
file any declaration or statement with, any governmental instrumentality or
agency in connection with or as a condition to the execution, delivery or
performance of any of the Loan Documents.

20




          Section 3.04.  Litigation.  Except as disclosed on Schedule 3.04 of
the Disclosure Schedule, there is no action, suit or proceeding at law or in
equity or by or before any governmental instrumentality or other agency now
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of the Subsidiaries or any of their respective assets,
which, if adversely determined, would have a Material Adverse Effect.  The
Borrower has no Knowledge of any state of facts, events, conditions or
circumstances which would properly constitute grounds for or the basis of any
meritorious suit, action, arbitration, proceeding or investigation (including,
without limitation, any unfair labor practice charges, interference with union
organizing activities, or other labor or employment claims) against or with
respect to the Borrower or any Subsidiary.

          Section 3.05.  Material Contracts.  Except as disclosed on Schedule
3.05 of the Disclosure Schedule, neither the Borrower nor any of the
Subsidiaries is (a) a party to any Contract, agreement or instrument or subject
to any charter or other corporate or organizational restriction which has had or
could reasonably be expected to have a Material Adverse Effect, (b) subject to
any liability or obligation under or relating to any collective bargaining
agreement, or (c) in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any Contract,
agreement or instrument to which it is a party or by which any of its assets or
properties is bound, which default, individually or in the aggregate, would have
or could reasonably be expected to have a Material Adverse Effect.

          Section 3.06.  Title to Properties.  The Borrower and each of the
Subsidiaries has good title to all of its properties and assets, free and clear
of all mortgages, security interests, restrictions, encumbrances or other Liens
of any kind, except for restrictions on the nature of use thereof imposed by
Applicable Law, and except for Permitted Liens, none of which materially
interfere with the use and enjoyment of such properties and assets in the normal
course of the Business Operations as presently conducted, or materially impair
the value of such properties and assets for the purpose of such business. 

          Section 3.07.  Real Property.  Schedule 3.07 of the Disclosure
Schedule sets forth a correct and complete list of all Real Properties currently
leased or occupied by the Borrower and/or any of the Subsidiaries.  Neither the
Borrower nor any of the Subsidiaries owns any Real Properties.  The Borrower and
each Subsidiary has a valid lessee’s interest in each Real Property currently
leased or occupied by the Borrower or such Subsidiary.  Neither the Borrower,
any Subsidiary, or, to the Borrower’s or each Subsidiary’s Knowledge, any other
party thereto, is in material breach or violation of any requirements of any
such lease; and such Real Properties are in good condition (reasonable wear and
tear excepted) and are adequate for the current and proposed businesses of the
Borrower and the Subsidiaries.  To the Borrower’s Knowledge, its use of the Real
Properties in the normal conduct of the Business Operations does not violate any
applicable building, zoning or other law, ordinance or regulation affecting such
Real Properties, and no covenants, easements, rights-of-way or other such
conditions of record impair the Borrower’s use of the Real Properties in the
normal conduct of the Business Operations.

          Section 3.08.  Machinery and Equipment.  The machinery and equipment
owned and/or used by the Borrower and the Subsidiaries is, as to each individual
material item of machinery and equipment, and in the aggregate as to all such
equipment, in good and usable condition and in a state of good maintenance and
repair (reasonable wear and tear excepted), and adequate for its use in the
Business Operations.

21




          Section 3.09.  Capitalization.  Except as set forth in Schedule 3.02
of the Disclosure Schedule and for new Subsidiaries formed in accordance with
Section 5.11 hereof, the Borrower does not, directly or indirectly, own any
capital stock of or any form of equity interest in any other Person.

          Section 3.10.  Solvency.  After giving effect to the Loans and the
other transactions contemplated hereby, the borrowings made and/or to be made by
the Borrower under this Agreement do not and will not render the Borrower
insolvent or with unreasonably small capital for its business; the fair saleable
value of all of the assets and properties of the Borrower does now, and will,
upon the funding of the Loans contemplated hereby, exceed the aggregate
liabilities and Indebtedness of the Borrower (including contingent liabilities);
the Borrower is not contemplating either the filing of a petition under any
state or federal bankruptcy or insolvency law, or the liquidation of all or any
substantial portion of its assets or property; the Borrower has no knowledge of
any Person contemplating the filing of any such petition against the Borrower;
and the Borrower reasonably anticipates that it will be able to pay its debts as
they mature.

          Section 3.11.  No Investment Company.  The Borrower is not an
“investment company” or a company “controlled” by an “investment company” as
such terms are defined in the Investment Company Act of 1940, as amended.

          Section 3.12.  Margin Securities.  The Borrower does not own or have
any present intention of acquiring any “margin security” or any “margin stock”
within the meaning of Regulations G, T, U or X of the Board of Governors of the
Federal Reserve System (herein called “margin security” and “margin stock”). 
None of the proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying, or for the purpose of reducing or retiring
any Indebtedness which was originally incurred to purchase or carry, any margin
security or margin stock or for any other purpose which might constitute the
transactions contemplated hereby a “purpose credit” within the meaning of said
Regulations G, T, U or X, or cause this Agreement to violate any other
regulation of the Board of Governors of the Federal Reserve System or the
Exchange Act, or any rules or regulations promulgated under such statutes.

          Section 3.13.  Taxes.

                    (a)          All federal, state and local tax returns and
tax reports required to be filed by the Borrower and/or any Subsidiary have been
timely filed with the appropriate governmental agencies in all jurisdictions in
which such returns and reports are required to be filed.  All federal, state and
local income, franchise, sales, use, property, excise, ad valorem, value-added,
payroll and other taxes (including interest, penalties and additions to tax and
including estimated tax installments where required to be filed and paid) due
from or with respect to the Borrower and the Subsidiaries have been fully paid,
and appropriate accruals have been made on the Borrower’s books for taxes not
yet due and payable.  All taxes and other assessments and levies which the
Borrower and/or any Subsidiary is required by law to withhold or to collect have
been duly withheld and collected, and have been paid over to the proper
governmental authorities to the extent due and payable.  Except as set forth in
Schedule 3.13 of the Disclosure Schedule, there are no outstanding or pending
claims, deficiencies or assessments for taxes, interest or penalties with
respect to any taxable period of the Borrower or any Subsidiary, and no
outstanding tax Liens.

22




                    (b)          Except as disclosed in Schedule 3.13 of the
Disclosure Schedule, the Borrower has no Knowledge and has not received notice
of any pending audit with respect to any federal, state or local tax returns of
the Borrower or any Subsidiary, and no waivers of statutes of limitations have
been given or requested with respect to any tax years or tax filings of the
Borrower or any Subsidiary.

          Section 3.14.  ERISA.  Except as set forth in Schedule 3.14 of the
Disclosure Schedule, neither the Borrower nor any ERISA Affiliate of the
Borrower maintains or has any obligation to make any contributions to any
pension, profit sharing or other similar plan providing for deferred
compensation to any employee.  With respect to any such plan(s) as may now exist
or may hereafter be established by the Borrower or any ERISA Affiliate of the
Borrower, and which constitutes an “employee pension benefit plan” within the
meaning of Section 3(2) of ERISA, except as set forth on Schedule 3.14 of the
Disclosure Schedule:  (a) the Borrower or the subject ERISA Affiliate has paid
and shall cause to be paid when due all amounts necessary to fund such plan(s)
in accordance with its terms, (b) except for normal premiums payable by the
Borrower to the Pension Benefit Guaranty Corporation (“PBGC”), the Borrower or
the subject ERISA Affiliate has not taken and shall not take any action which
could result in any liability to the PBGC, or any of its successors or assigns,
(c) the present value of all accrued benefits thereunder shall not at any time
exceed the value of the assets of such plan(s) allocable to such accrued
benefits, (d) there have not been and there shall not be any transactions such
as would cause the imposition of any tax or penalty under Section 4975 of the
Code or under Section 502 of ERISA, which would adversely affect the funded
benefits attributable to the Borrower or the subject ERISA Affiliate, (e) there
has not been and there shall not be any termination or partial termination
thereof (other than a partial termination resulting solely from a reduction in
the number of employees of the Borrower or an ERISA Affiliate of the Borrower,
which reduction is not anticipated by the Borrower), and there has not been and
there shall not be any “reportable event” (as such term is defined in Section
4043(b) of ERISA) on or after the effective date of Section 4043(b) of ERISA
with respect to any such plan(s) subject to Title IV of ERISA, (f) no
“accumulated funding deficiency” (as defined in Section 412 of the Code) has
been or shall be incurred on or after the effective date of Section 412 of the
Code, (g) except as otherwise reflected on Schedule 3.14 of the Disclosure
Schedule, such plan(s) have been and shall be determined to be “qualified”
within the meaning of Section 401(a) of the Code, and have been and shall be
duly administered in compliance with ERISA and the Code, and (h) the Borrower is
not aware of any fact, event, condition or cause which might adversely affect
the qualified status thereof.  As respects any “multi-employer plan” (as such
term is defined in Section 3(37) of ERISA) to which the Borrower or any ERISA
Affiliate thereof has heretofore been, is now, or may hereafter be required to
make contributions, the Borrower or such ERISA Affiliate has made and shall make
all required contributions thereto, and there has not been and shall not be any
“complete withdrawal” or “partial withdrawal” (as such terms are respectively
defined in Sections 4203 and 4205 of ERISA) therefrom on the part of the
Borrower or such ERISA Affiliate.

23




          Section 3.15.  Intellectual Property.  The Borrower and the
Subsidiaries own or have the valid right to use all material patents,
trademarks, copyrights, software, computer programs, equipment designs, network
designs, equipment configurations, technology and other intellectual property
used, marketed and sold in the Business Operations, and the Borrower and the
Subsidiaries are in compliance in all material respects with all licenses, user
agreements and other such agreements regarding the use of intellectual property
used in the Business Operations; and the Borrower has no Knowledge that or
received notice claiming that any of such intellectual property infringes upon
or violates the rights of any other Person.

          Section 3.16.  Compliance with Laws.  The Borrower and the
Subsidiaries are in compliance with all occupational safety, health, wage and
hour, employment discrimination, environmental, flammability, labeling and other
Applicable Law which are material to the Business Operations, except where such
non-compliance would not, individually or in the aggregate, have a Material
Adverse Effect.  Neither the Borrower nor any Subsidiary is aware of any state
or facts, events, conditions or occurrences which may now or hereafter
constitute or result in a violation of any Applicable Law, or which may give
rise to the assertion of any such violation, which could have a Material Adverse
Effect.  Neither the Borrower nor any Subsidiary has received written notice of
default or violation, nor is the Borrower or any Subsidiary in default or
violation, with respect to any judgment, order, writ, injunction, decree, demand
or assessment issued by any court or any federal, state, local, municipal or
other governmental agency, board, commission, bureau, instrumentality or
department, domestic or foreign, relating to any aspect of the Borrower’s or any
Subsidiaries’ business, affairs, properties or assets.  Neither the Borrower nor
any Subsidiary has received written notice of or been charged with, or is, to
the Borrower’s Knowledge, under investigation with respect to, any violation of
any provision of any Applicable Law, which violation would have a Material
Adverse Effect.

          Section 3.17.  Licenses and Permits.  The Borrower and each Subsidiary
has all federal, state and local licenses and permits required to be maintained
in connection with and material to the Business Operations, and all such
licenses and permits are valid and in full force and effect.   The Borrower and
each Subsidiary has complied with the requirements of such licenses and permits
in all material respects, and has received no notice of any pending or
threatened proceedings for the suspension, termination, revocation or limitation
thereof. There is no circumstance or condition Known to the Borrower that would
cause or permit any of such licenses or permits to be voided, revoked or
withdrawn.

          Section 3.18.  Insurance.  Schedule 3.18 of the Disclosure Schedule
lists all insurance coverages maintained by the Borrower and the Subsidiaries,
including the names of insurers, policy limits and deductibles.  Neither the
Borrower nor any Subsidiary has received written notice of cancellation or
intent not to renew any of such policies, and there has not occurred, and there
does not exist, any condition (other than general industry-wide conditions) such
as would cause any of such insurers to cancel any of such insurance coverages,
or would be reasonably likely to materially increase the premiums charged to the
Company and the Subsidiaries for coverages consistent with the scope and amounts
of coverages as in effect on the Closing Date.

24




          Section 3.19.  Environmental Laws.

                    (a)          The Borrower and each Subsidiary has complied
in all material respects with all Environmental Laws relating to its business
and properties, and to the Knowledge of the Borrower there exist no Hazardous
Substances in amounts in violation of applicable Environmental Laws or
underground storage tanks on any of the Real Properties the existence of which
would have a Material Adverse Effect, except those that are stored and used in
compliance with Applicable Laws.

                    (b)          Neither the Borrower nor any Subsidiary has
received notice of any pending or threatened litigation or administrative
proceeding which in any instance (i) asserts or alleges any violation of
applicable Environmental Laws on the part of the Borrower or any Subsidiary,
(ii) asserts or alleges that the Borrower or any Subsidiary is required to clean
up, remove or otherwise take remedial or other response action due to the
disposal, depositing, discharge, leaking or other release of any Hazardous
Substances or materials, or (iii) asserts or alleges that the Borrower or any
Subsidiary is required to pay all or any portion of the costs of any past,
present or future cleanup, removal or remedial or other response action which
arises out of or is related to the disposal, depositing, discharge, leaking or
other release of any hazardous substances or materials by the Borrower or any
Subsidiary.  To the Borrower’s Knowledge, neither the Borrower nor any
Subsidiary is subject to any judgment, decree, order or citation related to or
arising out of any Environmental Laws.  To the Borrower’s Knowledge, neither the
Borrower nor any Subsidiary has been named or listed as a potentially
responsible party by any governmental body or agency in any matter arising under
any Environmental Laws.  Neither the Borrower nor any Subsidiary is a
participant in, nor does the Borrower have Knowledge of, any governmental
investigation involving any of the Real Properties.

                    (c)          Neither the Borrower or any Subsidiary nor, to
the Borrower’s Knowledge, any other person, firm, corporation or governmental
entity has caused or permitted any Hazardous Substances or other materials to be
stored, deposited, treated, recycled or disposed of on, under or at any of the
Real Properties which materials, if known to be present, would reasonably be
expected to require or authorize cleanup, removal or other remedial action under
any applicable Environmental Laws.

                    (d)          As used in this Section 3.19 and in Section
5.08 below, the following terms have the following meanings:

                    “Environmental Laws” include all federal, state, and local
laws, rules, regulations, ordinances, permits, orders, and consent decrees
agreed to by the Borrower or any Subsidiary, relating to health, safety, and
environmental matters applicable to the business and property of the Borrower or
any Subsidiary.  Such laws and regulations include but are not limited to the
Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §6901 et seq., as
amended; the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), 42 U.S.C. §9601 et seq., as amended; the Toxic Substances
Control Act (“TSCA”), 15 U.S.C. §2601 et seq., as amended; and the Clean Water
Act, 33 U.S.C. §1331 et seq., as amended.

                    “Hazardous Substances”, “Release”, “Respond” and “Response”
shall have the meanings assigned to them in CERCLA, 42 U.S.C. §9601, as amended.

25




                    “Notice” means any actual summons, citation, directive,
information request, notice of potential responsibility, notice of violation or
deficiency, order, claim, complaint, investigation, proceeding, judgment,
letter, or other communication, written or oral, from the United States
Environmental Protection Agency or other federal, state, or local agency or
authority, or any other entity or individual, public or private, concerning any
intentional or unintentional act or omission which involves management of
Hazardous Substances in amounts in violation of Environmental Laws on or off any
Real Properties; the imposition of any lien on any Real Properties, including
but not limited to liens asserted by government entities in connection with any
Borrower’s or Subsidiary’s response to the presence or Release of Hazardous
Substances in amounts in violation of Environmental Laws; and any alleged
violation of or responsibility under any Environmental Laws.

          Section 3.20.  Sensitive Payments.  Neither the Borrower nor any
Subsidiary has (a) made any contributions, payments or gifts to or for the
private use of any governmental official, employee or agent where either the
payment or the purpose of such contribution, payment or gift is illegal under
the laws of the United States or the jurisdiction in which made, (b) established
or maintained any unrecorded fund or asset for any purpose or made any false or
artificial entries on its books, (c) made any payments to any person with the
intention that any part of such payment was to be used for any purpose other
than that described in the documents supporting the payment, or (d) engaged in
any “trading with the enemy” or other transactions violating any rules or
regulations of the Office of Foreign Assets Control.

          Section 3.21.  Full Disclosure.  No statement of fact made by the
Borrower in this Agreement or any other Loan Document, in any SEC Report, or in
any information memorandum, business summary, agreement, certificate, schedule
or other written statement furnished by the Borrower to the Lender pursuant
hereto, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact necessary to make any statements
contained herein or therein not misleading.  Except for matters of a general
economic or political nature which do not affect the Borrower or any Subsidiary
uniquely, there is no fact presently known to the Borrower or any Subsidiary
which has not been disclosed to the Lender, which has had or would reasonably be
expected to have a Material Adverse Effect.

          Section 3.22.  Acquisition Agreement.  The Borrower has previously
delivered to the Lender a true and complete copy of the Acquisition Agreement,
all disclosure schedules thereto, and all amendments thereto.  To the best of
the Borrower’s Knowledge, all representations and warranties made by the Seller
in the Acquisition Agreement (including, without limitation, all financial
statements and other financial information) are true and correct in all material
respects.

          Section 3.23.  Reaffirmation.  Each and every request by the Borrower
for Advances shall constitute a reaffirmation of the truth and accuracy of the
Borrowers’ representations and warranties made in this Agreement and the
Security Documents on and as of the date of such request.

26




IV.

CONDITIONS OF MAKING THE LOANS

          A.          The obligation of the Lender to make the initial Loans
hereunder and to consummate the other transactions contemplated hereby are
subject to the following conditions precedent:

          Section 4.01.  Representations and Warranties.  The representations
and warranties set forth in Article III hereof and in the other Loan Documents
shall be true and correct on and as of the Closing Date.

          Section 4.02.  Loan Documents.  The Borrower and its Subsidiaries (as
applicable) shall have duly executed and/or delivered to the Lender all of the
following:

                        (a)          The Notes;

                        (b)          The Guaranty Agreement, the Collateral
Agreement and any and all other Security Documents required by the Lender at the
Closing Date (including, without limitation, any collateral assignments of
intellectual property in recordable form and any landlord waivers or consents
required by the Lender);

                        (c)          The Warrants;

                        (d)          The Registration Rights Agreement;

                        (e)          A certificate or certificates of insurance,
with loss payable endorsements, evidencing the insurance required by Section
5.01(d) hereof;

                        (f)          A current Borrowing Base report in
conformity with Section 5.04(e) hereof, and a written request for the borrowing
of the Term Loans (and, if applicable, the initial Advance);

                        (g)          A certificate of the Secretary or an
Assistant Secretary of the Borrower and each Subsidiary, certifying the votes of
the Boards of Directors or other applicable governing body of the Borrower and
the Subsidiaries, authorizing and directing the execution and delivery of the
Loan Documents and all further agreements, instruments, certificates and other
documents pursuant hereto and thereto;

                      (h)          A certificate of the Secretary or an
Assistant Secretary of the Borrower and each Subsidiary, certifying the names of
the officers of the Borrower and the Subsidiaries who are authorized to execute
and deliver the Loan Documents and all other agreements, instruments,
certificates and other documents to be delivered pursuant hereto and thereto,
together with the true signatures of such officers.  The Lender may conclusively
rely on such certificate until the Lender shall receive any further such
certificate canceling or amending the prior certificate and submitting the
signatures of the officers named in such further certificate;

                        (j)          Certified copies of the Organic Documents
of the Borrower and each Subsidiary, and a certificate of the Secretary of State
or other appropriate official of the jurisdiction of incorporation of the
Borrower and each Subsidiary (and, in the case of the Borrower, the State of
California), dated reasonably prior to the Closing Date, stating that the
Borrower or the subject Subsidiary is duly formed and in good standing in such
jurisdiction; and

27




                        (k)          Such other agreements, instruments,
documents and certificates (including, without limitation, satisfactory lien and
judgment searches respecting the Borrower and the Subsidiaries) as the Lender or
its counsel may reasonably request.

          Section 4.03.  Availability of Shares.  On the Closing Date, the
Borrower shall have a minimum of 3,000,000 authorized and unreserved shares of
Common Stock (after accounting for all outstanding shares, all options,
warrants, convertible securities and other purchase rights, and all option
plans) to satisfy conversion and exercise rights under the Warrants and the Term
Loans.

          Section 4.04.  Payoff and Release Letters.  The Borrower shall have
received, and shall have delivered to the Lender, (a) a payoff and release
letter signed by the Existing Lender, in form and substance satisfactory to the
Lender, (i) confirming the amount required to be paid to the Existing Lender on
the Closing Date in order to pay all of the Borrower’s and its Subsidiaries’
obligations to the Existing Lender, (ii) affirming that, upon receipt of such
amount on the Closing Date, all liens, encumbrances and security interests held
by the Existing Lender shall be terminated and released, and all collateral
shall be released and retuned to the Borrower, and (iii) authorizing the filing,
upon receipt of such amount on the Closing Date, of termination statements in
respect of all lien filings against the Borrower and/or the Subsidiaries in
respect of such liens, encumbrances and security interests of the Existing
Lender, and (b) similar letters from Fortress Credit Corp. (in respect of Gupta)
and the holders of any and all other secured Indebtedness (other than Permitted
Indebtedness) of the Borrower and/or the Subsidiaries.  The Borrower shall pay
such amounts to such creditors on the Closing Date out of the proceeds of the
Term Loans and, if applicable, the initial Advance.

          Section 4.05.  Related Transactions; Seller Consent.  The Borrower
shall have delivered to the Lender a certified copy of the Acquisition Agreement
(as amended), all disclosure schedules related thereto, and all material closing
documents relating the Related Transactions;  all conditions precedent to the
consummation of the Related Transactions (except for completing the financing
therefore) shall have been satisfied, or shall have been waived with the written
consent of the Lender (which consent shall not be unreasonably withheld or
delayed); the Related Transactions shall, upon the funding of the initial Loans
hereunder, be consummated in accordance with the terms of the Acquisition
Agreement (subject to any restructuring or other material amendment consented to
in writing by the Lender); and the Borrower shall have delivered to the Lender a
Seller Consent in form and substance satisfactory to the Lender.

          Section 4.06.  Legal Opinion.  The Lender shall have received the
favorable written opinion of DLA Piper US LLP, counsel for the Borrower and the
Subsidiaries, dated the Closing Date, satisfactory to the Lender and its counsel
in scope and substance.

          Section 4.07.  Interest, Fees and Reimbursements.  The Borrower shall
have paid the Closing Fee, the initial Monitoring Fee, and the initial three (3)
months of interest in respect of the Term Loans, and shall have paid or
reimbursed the Lender for its reasonable out-of-pocket costs, charges and
expenses incurred to the Closing Date; and in connection herewith, the Borrower
hereby irrevocably authorizes the Lender to charge such amounts as Advances to
the Borrower’s revolving credit loan account.  Failure of the Lender to effect
any such charge shall not excuse the Borrower from its obligation to pay such
amounts.

28




          Section 4.08.  Further Matters.  All legal matters, and the form and
substance of all documents, incident to the transactions contemplated hereby
shall be satisfactory to counsel for the Lender.

          Section 4.09.  No Default.  No Default or Event of Default shall have
occurred and be continuing.

          B.          The obligation of the Lender to make any Advances
subsequent to the Closing Date is subject to (a) the representations and
warranties set forth in Article III and in the other Loan Documents being true
and correct in all material respects (except that, to the extent that any
representation or warranty is already qualified by concepts of materiality
and/or Material Adverse Effect, then such representations and warranties shall
be true and correct in all respects) on and as of the subject Borrowing Date,
(b) the Lender’s receipt of a current Borrowing Base report in conformity with
Section 5.04(e) hereof, (c) the execution and delivery of such further Security
Documents as the Lender may have reasonably requested pursuant to the Security
Documents theretofore executed and delivered, and (d) there being no continuing
Default or Event of Default.

V.

AFFIRMATIVE COVENANTS

          The Borrower hereby covenants and agrees that, from the date hereof
and until all Obligations (whether now existing or hereafter arising) have been
paid in full and the Revolving Credit Commitment has been terminated, unless the
Lender shall otherwise consent in writing, the Borrower shall, and shall cause
each of its Subsidiaries to:

          Section 5.01.  Corporate and Insurance.  Do or cause to be done all
things necessary to at all times (a) preserve, renew and keep in full force and
effect its corporate or other legal existence, rights, licenses, permits and
franchises, (b) comply with the Loan Documents and any other agreements and
instruments executed and delivered hereunder and thereunder (to the extent a
party thereto), (c) maintain, preserve and protect all of its franchises and
material trade names, and preserve all of its material property used or useful
in the conduct of its business and keep the same in good repair, working order
and condition (reasonable wear and tear excepted), and from time to time make,
or cause to be made, all needed and proper repairs, renewals, replacements,
betterments and improvements thereto, so that the Business Operations carried on
in connection therewith may be properly and advantageously conducted at all
times, (d) maintain insurance in amounts, on such terms and against such risks
(including fire and other hazards insured against by extended coverage, and
public liability insurance covering claims for personal injury, death or
property damage) as are customary for companies of similar size in the same or
similar businesses and operating in the same or similar locations, as well as
all such other insurance as is required by the Collateral Agreement, each of
which policies (other than workers compensation) shall be issued by a
financially sound and reputable insurer reasonably satisfactory to the Lender
and shall name the Lender as loss payee and additional insured as its interest
appears and provide for the Lender to receive written notice thereof at least
thirty (30) days prior to any cancellation of the subject policy, and (e) comply
with all material Contracts and material obligations to which it is a party or
by which it is bound, all benefit plans which it maintains or is required to
contribute to, and all Applicable Law (including, without limitation,
Environmental Laws) material to its Business Operations, and all requirements of
its insurers, whether now in effect or hereafter enacted, promulgated or
issued.  The Borrower will provide to the Lender a certificate of the foregoing
insurance, promptly upon request.

29




          Section 5.02.  Payment of Taxes.  File, pay and discharge, or cause to
be paid and discharged, all material taxes, assessments and governmental charges
or levies imposed upon the Borrower and/or any Subsidiary or upon its income and
profits or upon any of its property (real, personal or mixed) or upon any part
thereof, before the same shall become in default, as well as all lawful claims
for labor, materials, supplies and otherwise, which, if unpaid when due, might
become a Lien or charge upon such property or any part thereof; provided,
however, that neither the Borrower nor any Subsidiary shall be required to pay
and discharge or cause to be paid and discharged any such tax, assessment,
charge, levy or claim so long as (a) the validity thereof shall be contested in
good faith by appropriate proceedings and the Borrower or such Subsidiary shall
have set aside on its books adequate reserves with respect to any such tax,
assessment, charge, levy or claim so contested, and (b) payment with respect to
any such tax, assessment, charge, levy or claim shall be made before any of the
Borrower’s or such Subsidiary’s property shall be seized or sold in satisfaction
thereof.

          Section 5.03.  Notices.  Give prompt written notice to the Lender of
(a) the filing by the Borrower of any SEC Reports, (b) any proceedings
instituted against the Borrower or any Subsidiary in any federal or state court
or before any commission or other regulatory body, whether federal, state or
local, which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect, and (c) the occurrence of any material casualty to any
Collateral, any Material Adverse Effect, or any Default or Event of Default, and
the action that the Borrower has taken, is taking, or proposes to take with
respect thereto.

          Section 5.04.  Periodic Reports.  Furnish to the Lender:

                    (a)          Within ninety (90) calendar days after the end
of each Fiscal Year, consolidated balance sheets, and consolidated and
consolidating statements of income, statements of stockholders’ equity, and
statements of cash flows of the Borrower and its Subsidiaries, together with
footnotes and supporting schedules thereto, certified (as to the consolidated
statements) by Grant Thornton or alternative independent certified public
accountants with similar qualifications and expertise as selected by the
Borrower, showing the financial condition of the Borrower and its Subsidiaries
at the close of such Fiscal Year and the results of operations of the Borrower
and its Subsidiaries during such Fiscal Year;

                    (b)          Within thirty (30) calendar days after the end
of each calendar month (forty-five (45) calendar days in the case of the end of
a fiscal quarter), consolidated (and, if specifically requested by the Lender
reasonably in advance, but not more frequently than quarterly, consolidating)
unaudited balance sheets, statements of income and statements of cash flows of
the Borrower and its Subsidiaries, together with supporting schedules thereto,
prepared by the Borrower and certified by the Borrower’s Chairman, President,
Chief Executive Officer, Chief Financial Officer or Chief Accounting Officer,
such balance sheets to be as of the close of such calendar month and such
statements of income and statements of cash flows to be for the period from the
beginning of the then-current Fiscal Year to the end of such calendar month,
together with comparative statements of income and cash flows for the
corresponding period in the immediately preceding Fiscal Year, in each case
subject to normal audit and year-end adjustments;

30




                    (c)          Concurrently with the delivery of each of the
financial statements required by Sections 5.04(a) and 5.04(b) above, a
certificate on behalf of the Borrower (signed by the Chairman, President, Chief
Executive Officer, Chief Financial Officer or Chief Accounting Officer of the
Borrower), certifying that he has examined the provisions of this Agreement and
that no Default or Event of Default has occurred and/or is continuing;

                    (d)          On or prior to the twenty-fifth (25th) calendar
day of each calendar month (or more frequently if so requested by the Lender for
good reason), a detailed calculation of the Borrowing Base as of the close of
the immediately preceding calendar month, in form and substance, and with
supporting documentation; (including, without limitation, receivables and
payables agings as of the close of the immediately preceding calendar month) as
may reasonably be required by the Lender;

                    (e)          As soon as approved by the Borrower’s Board of
Directors (but in any event not later than thirty (30) days after the beginning
of each Fiscal Year), a budget and operating plan (on a month-by-month basis)
for such Fiscal Year, in such detail as may reasonably be required by the
Lender;

                    (f)          As and when distributed to the Borrower’s
stockholders, copies of all proxy materials, reports and other information which
the Borrower provides to its stockholders; and as and when distributed to any
other holders of Indebtedness of the Borrower or the Subsidiaries, copies of all
reports, statements and other information provided to such lenders; and

                    (g)          Promptly, from time to time, such other
information (including, without limitation, receivables and payables agings, and
sales reports) regarding the Borrower’s or any Subsidiary’s operations, assets,
business, affairs and financial condition, as the Lender may reasonably request.

To the extent that the financial statements required by Sections 5.04(a) and
5.04(b) are contained in any SEC Reports filed by the Borrower within the
required time period for the delivery of such financial statements, then the
Borrower shall be deemed to have complied with the subject financial statement
delivery by notifying the Lender of the filing of the subject SEC Report.

To the extent that any report or other delivery required under this Section 5.04
or elsewhere in this Agreement will, at the time of anticipated delivery to the
Lender, contain any material non-public information, the Borrower will notify
the Lender thereof as promptly as practicable prior to the delivery of such
report (but without disclosing the specific items of material non-public
information or the nature thereof), and if so requested by the Lender prior to
the required date of the information delivery hereunder, the Borrower shall (x)
if reasonably practicable, redact such material non-public information from the
subject report prior to the delivery thereof to the Lender, or (y) defer
delivery of such report until such time as the Borrower has made public
disclosure of the subject material information or the Lender has affirmatively
requested delivery of such report.  Absent timely request by the Lender as
aforesaid, the Borrower shall make the required delivery to the Lender on a
timely basis.

31




          Section 5.05.  Books and Records; Inspection.  Maintain centralized
books and records regarding all of the Business Operations at the Borrower’s
principal place of business, and permit agents or representatives of the Lender
to inspect, at any time during normal business hours, upon reasonable notice,
and without undue material disruption of the Business Operations, all of the
Borrower’s and its Subsidiaries’ various books and records, to make copies,
abstracts and/or reproductions thereof, and to discuss the business and affairs
of the Borrower and the Subsidiaries with the management of the Borrower.

          Section 5.06.  Accounting.  Maintain a standard system of accounting
in order to permit the preparation of financial statements in accordance with
GAAP and Regulation S-X promulgated under the Act.

          Section 5.07.  Reimbursements.  Pay or reimburse the Lender or other
appropriate Persons on demand (after permitting the Borrower to review same) for
all reasonable costs, expenses and other charges incurred or payable from time
to time in connection with the transactions contemplated by this Agreement, any
waivers or amendments in respect of any Loan Documents, and any “workout” or
enforcement action, including but not limited to any and all search fees,
recording fees, costs of inspections and legal and accounting fees.

          Section 5.08.  Environmental Response.  In the event of any material
discharge, spill, injection, escape, emission, disposal, leak or other Release
of Hazardous Substances in amounts in violation of applicable Environmental Laws
by the Borrower or any Subsidiary on any Real Property owned or leased by the
Borrower or any Subsidiary, which is not authorized by a permit or other
approval issued by the appropriate governmental agencies and which requires
notification to or the filing of any report with any federal or state
governmental agency, the Borrower shall promptly: (a) notify the Lender; and (b)
comply with the notice requirements of the Environmental Protection Agency and
applicable state agencies, and take all steps necessary to promptly clean up
such discharge, spill, injection, escape, emission, disposal, leak or other
Release in accordance with all applicable Environmental Laws and the Federal
National Contingency Plan, and, if required, receive a certification from all
applicable state agencies or the Environmental Protection Agency, that such Real
Property has been cleaned up to the satisfaction of such agency(ies).

          Section 5.09.  Management.  Cause Todd E. Wille to continue to be
employed or to function as the chief executive officer of the Borrower, and
Steven Bonham to be employed or to function as the chief financial officer of
the Borrower, unless a successor is appointed within one hundred eighty (180)
days after the termination of such individual’s employment, and such successor
is reasonably satisfactory to the Lender; provided, however, that such Lender
approval shall not be required from and after such time as the principal balance
of the Term Loans is reduced to less than $2,000,000.

          Section 5.10.  Use of Proceeds.  Cause all proceeds of the Loans to be
utilized solely in the manner and for the purposes set forth in Section 2.04
hereof.

32




          Section 5.11.  Future Subsidiaries.  At any time and from time to time
when the Borrower or any of its Domestic Subsidiaries proposes to form or
acquire any Domestic Subsidiary subsequent to the Closing Date, the Borrower
shall give written notice thereof to the Lender reasonably in advance of the
formation or acquisition of such Domestic Subsidiary, providing information
therefor of the type called for in Schedule 3.02 of the Disclosure Schedule; and
contemporaneously with the formation or acquisition of such new Domestic
Subsidiary, the Borrower shall cause such new Domestic Subsidiary to execute and
deliver (a) a guaranty agreement in substantially the form of the Guaranty
Agreement (or a joinder agreement with respect to the existing Guaranty
Agreement in form and substance reasonably satisfactory to the Lender), and (b)
a Collateral Agreement (with completed perfection certificate and other
appropriate Security Documents) in substantially the form of the Collateral
Agreement as currently in place (or a joinder agreement with respect to the
existing Collateral Agreement in form and substance reasonably satisfactory to
the Lender) and other Security Documents as reasonably requested by the Lender.

          Section 5.12.  Landlord Waivers.  To the extent requested by the
Lender from time to time subsequent to the Closing Date, the Borrower and the
Subsidiaries shall use their commercially reasonable efforts to obtain any and
all landlord waivers and/or access agreements requested by the Lender, in form
and substance reasonably satisfactory to the Lender.

          Section 5.13.  Authorized Shares.  To the extent that, on the date of
this Agreement, the Borrower has an insufficient number of authorized and
unreserved shares of Common Stock (after accounting for all outstanding shares,
all options, warrants, convertible securities and other purchase rights, and all
option plans) to satisfy the conversion and exercise rights under the Term Notes
and the Warrants, the Borrower shall use its commercially reasonable efforts to
create additional available shares of Common Stock sufficient to satisfy such
conversion and exercise rights, including through restructuring the Related
Transactions and other transactions to reduce or eliminate requirements to issue
Common Stock.  To the extent that such efforts fail to free up the required
shares of authorized Common Stock, the Borrower shall, subsequent to the Closing
Date, use all good faith efforts to seek approval of a sufficient increase in
its authorized Common Stock at the next stockholder meeting called or held
subsequent to the Closing Date; provided, that if such increase is not approved
at such stockholder meeting, the Borrower shall continue to use all good faith
efforts to obtain such approval as promptly as practicable.  Pending any
required increase in the authorized Common Stock, (a) the available shares of
authorized Common Stock shall be reserved first for the exercise rights under
the Warrants, next to the conversion rights under the Tranche 1 Term Note, next
to the conversion rights under the Tranche 2 Term Note, and finally to the
conversion rights under the Tranche 3 Term Note, (b) no shares of Common Stock
shall hereafter be reserved for any other purpose, and (c) the Borrower shall
not grant or issue options, warrants, convertible securities or other purchase
rights (other than the Term Notes and the Warrants) for more than 475,000 shares
of Common Stock.  Upon stockholder approval of any such required increase, the
Borrower shall promptly file a certificate of amendment of its certificate of
incorporation to give effect to such increase.

VI.

NEGATIVE COVENANTS

          The Borrower hereby covenants and agrees that, until all Obligations
(whether now existing or hereafter arising) have been paid in full and the
Revolving Credit Commitment has been terminated, unless the Lender shall
otherwise consent in writing, the Borrower shall not, and shall not permit any
Subsidiary to, directly or indirectly:

33




          Section 6.01.  Indebtedness.  Incur, create, assume, become or be
liable in any manner with respect to, or permit to exist, any Indebtedness,
other than:

                    (a)          Indebtedness to the Lender pursuant to the Loan
Documents;

                    (b)          liabilities with respect to trade obligations,
accounts payable, advances, royalty or other similar payments, operating leases
and other normal accruals incurred in the ordinary course of business, or with
respect to which the Borrower or the subject Subsidiary is contesting in good
faith the amount or validity thereof by appropriate proceedings, and then only
to the extent that the Borrower or the subject Subsidiary has set aside on its
books adequate reserves therefor;

                    (c)          Indebtedness existing on the date of this
Agreement and reflected in the Financial Statements or the footnotes thereto or
owed to those Persons, in those amounts and having those maturities as set forth
in Schedule 3.01 of the Disclosure Schedule;

                    (d)          Capitalized Leases reflected in the Financial
Statements, and Capitalized Leases hereafter entered into by the Borrower or its
Subsidiaries;

                    (e)          purchase money Indebtedness incurred in
connection with the Borrower’s or its Subsidiaries’ acquisition of capital
assets;

                    (f)          Subordinated Debt in such amounts and upon such
terms and conditions as shall be acceptable to the Lender in its sole and
absolute discretion;

                    (g)          intercompany Indebtedness between the Borrower
and any Wholly-Owned Subsidiary or between Wholly-Owned Subsidiaries;

                    (h)          Guarantees to the extent permitted pursuant to
Section 6.03 below; and

                    (i)          other unsecured Indebtedness not otherwise
permitted by this Agreement in an aggregate amount not to exceed $100,000 at any
time outstanding.

          Section 6.02.  Liens.  Create, incur, assume or suffer to exist any
Lien or other encumbrance of any nature whatsoever on any of its assets, now or
hereafter owned, other than:

                    (a)          subject to Section 5.02 above, Liens securing
the payment of taxes which are either not yet due or the validity of which is
being contested in good faith by appropriate proceedings, and as to which the
Borrower or the subject Subsidiary shall have set aside on its books adequate
reserves;

                    (b)          deposits under workers’ compensation,
unemployment insurance and social security laws, or to secure the performance of
bids, tenders, contracts (other than for the repayment of money borrowed) or
leases, or to secure statutory obligations or surety or appeal bonds, or to
secure indemnity, performance or other similar bonds in the ordinary course of
business;

34




                    (c)          statutory Liens of landlords and Liens imposed
by law, such as, carriers’, warehousemen’s, materialmen’s or mechanics’ liens,
incurred by the Borrower or any Subsidiary in good faith in the ordinary course
of business and discharged promptly after same are incurred; fully bonded Liens
arising out of a judgment or award against the Borrower or any Subsidiary with
respect to which the Borrower or such Subsidiary shall currently be prosecuting
an appeal, a stay of execution pending such appeal having been secured; and
Liens arising out of a judgment or award against the Borrower or any Subsidiary
which are fully covered by insurance (subject to applicable deductibles) and for
which the relevant insurer has not denied or disclaimed coverage;

                    (d)          other Liens incurred in connection with
Indebtedness expressly permitted pursuant to Section 6.01(d) and/or Section
6.01(e) above, provided that such Liens do not extend to any assets or property
other than the specific assets or properties acquired pursuant to such permitted
Indebtedness;

                    (e)          encumbrances consisting of easements,
rights-of-way, survey exceptions and other similar restrictions on the use of
Real Property, or minor irregularities in title thereto which do not materially
impair the use of such property in the operation of the business of the Borrower
and its Subsidiaries;

                    (f)          Liens in existence on the date of this
Agreement, as set forth on Schedule 6.02 of the Disclosure Schedule;

                    (g)          Liens arising out of judgments or awards (i)
which are fully covered by insurance (subject to applicable deductibles) and for
which the relevant insurer has not denied or disclaimed coverage, or (ii) with
respect to which the Borrower or the subject Subsidiary shall be prosecuting an
appeal in good faith and in respect of which a stay of execution shall have been
issued;

                    (h)          Liens in favor of the Lender; and

                    (i)          extensions, renewals or replacements of any
Lien referred to in clauses (a) through (f) above, provided that same shall not
effect any increase in any principal amount secured thereby.

          Section 6.03.  Guarantees.  Guarantee, endorse or otherwise in any
manner become or be responsible for obligations of any other Person, except (a)
endorsements of negotiable instruments for collection in the ordinary course of
business, and (b) guarantees by the Borrower of obligations of Wholly-Owned
Subsidiaries in the ordinary course of business.

          Section 6.04.  Sales of Assets and Management.  (a) Sell, lease,
transfer, encumber or otherwise dispose of any of the Borrower’s or any
Subsidiary’s properties, assets, rights, licenses or franchises other than (i)
sales of inventory in the ordinary course of business, (ii) licenses, joint
ventures and related transactions entered into, modified or terminated in the
ordinary course of business, or (iii) the disposition of surplus or obsolete
personal properties in the ordinary course of business, or (b) permit any
Affiliate of the Borrower (other than a Subsidiary which is

35




a party to the Collateral Agreement) to own or obtain any patent, patent
application, copyright, copyright application, trademark, trademark application,
license, or other intangible asset relating to the Business Operations except in
the normal course of business on terms and conditions no less favorable to the
Borrower or any Subsidiary than those which could be obtained in an arms’ length
transaction with an unaffiliated third party.

          Section 6.05.  Sale-Leaseback.  Enter into any arrangement, directly
or indirectly, with any Person whereby the Borrower or any Subsidiary shall sell
or transfer any property (real, personal or mixed) used or useful in the
Business Operations, whether now owned or hereafter acquired, and thereafter
rent or lease such property.

          Section 6.06.  Investments; Acquisitions.  Make any Investment in, or
otherwise acquire or hold securities (including, without limitation, capital
stock and evidences of Indebtedness) of, or make loans or advances to, or enter
into any arrangement for the purpose of providing funds or credit to, any other
Person (including any Affiliate), except:

                    (a)          existing Investments in Arrango Software
International, Inc. and Unify Japan KK, provided that no new Investment shall be
made in either such Person after the date of this Agreement;

                    (b)          Investments in Wholly-Owned Subsidiaries which
have complied with the requirements of Section 5.11 hereof;

                    (c)          advances (to the extent permitted by Applicable
Law, including federal securities laws) to employees of the Borrower or any
Wholly-Owned Subsidiaries for normal business expenses not to exceed at any time
$15,000 in the aggregate;

                    (d)          Investments of excess cash generated in the
Business Operations in Cash Equivalents;

                    (e)          Investments of cash in overnight deposits or
other customary cash management Investments with commercial banks or in
commercial paper satisfying the criteria for such banks or commercial paper as
set forth in the definition of Cash Equivalents; and

                    (f)          other Investments not otherwise permitted by
this Agreement in an aggregate amount not to exceed $100,000.

          Section 6.07.  Corporate Form; Acquisitions.  Except for the Related
Transactions, dissolve or liquidate, or consolidate or merge with or into, sell
all or substantially all of the assets of the Borrower or any Subsidiary to, or
acquire all or substantially all of the securities, assets or properties of, any
other Person, except for (a) consolidations of a Subsidiary with a Wholly-Owned
Subsidiary; (b) mergers of a Wholly-Owned Subsidiary into the Borrower or into a
Wholly-Owned Subsidiary; or (c) sales to the Borrower or another Subsidiary  for
fair value.

          Section 6.08.  Dividends and Redemptions.  Directly or indirectly
declare or pay any dividends, or make any distribution of cash or property, or
both, to any Person in respect of any of the shares of the capital stock or
other equity securities of the Borrower or any other Person, or directly or
indirectly redeem, purchase or otherwise acquire for consideration any
securities or

36




shares of the capital stock or other equity securities of the Borrower or any
other Person; provided, that this Section 6.08 shall not be deemed to prohibit
the payment of dividends or distributions by any Subsidiary to the Borrower or
to any other direct or indirect Wholly-Owned Subsidiary.

          Section 6.09.  Compensation.  Directly or indirectly pay any
compensation of any types or in any amounts to any executive officers of the
Borrower except (a) in accordance with the employment agreements between the
Borrower and such executive officers as in effect on the Closing Date, (b) in
accordance with the compensation levels disclosed in Schedule 6.09 of the
Disclosure Schedule, or (c) as otherwise approved by the independent
Compensation Committee of the Board of Directors of the Borrower but in no case
in any amount or amounts which would cause or reasonably be expected to cause a
Material Adverse Effect.

          Section 6.10.  Change of Business.  Directly or indirectly: (a) engage
in a business materially different from the general nature of the Business
Operations (i) as now being conducted, or (ii) as the same may hereafter be
reasonably expanded from time to time in like areas of business; (b) wind up the
Business Operations or cease substantially all of its normal Business Operations
for a period in excess of ten (10) consecutive days; or (c) suffer any material
disruption, interruption or discontinuance of a material portion of its normal
Business Operations for a period in excess of ten (10) consecutive days.

          Section 6.11.  Receivables.  Sell or assign in any way any accounts
receivable, promissory notes or trade acceptances held by the Borrower or any
Subsidiary with or without recourse, except for collections (including
endorsements) in the ordinary course of business.

          Section 6.12.  Certain Amendments.  Agree, consent, permit or
otherwise undertake to amend any of the terms or provisions of the Borrower’s or
any Subsidiary’s Organic Documents, or the Acquisition Agreement, in a manner
which may impair in any respect any of the Lender’s rights under any of the Loan
Documents.

          Section 6.13.  Affiliate Transactions.  Enter into any Contract,
agreement or transaction with any Affiliate of the Borrower except (a) as
disclosed in Schedule 6.13 of the Disclosure Schedule, (b) for intercompany
Indebtedness between the Borrower and any Wholly-Owned Subsidiary or between any
Wholly-Owned Subsidiaries, or (c) in the normal course of business on terms and
conditions no less favorable to the Borrower or any Subsidiary than those which
could be obtained in an arms’ length transaction with an unaffiliated third
party.

          Section 6.14.  Fiscal Year.  Amend its Fiscal Year.

          Section 6.15.  Subordinated Debt.  Prepay, redeem or purchase any
Subordinated Debt.

VII.

DEFAULTS

          Section 7.01.  Events of Default.  Each of the following events is
herein, and in the Notes, sometimes referred to as an Event of Default:

                    (a)          if any representation or warranty made herein
or in any other Loan Document, or in any certificate, financial statement,
Borrowing Base report, instrument or other

37




written statement furnished by the Borrower or any Subsidiary in connection with
this Agreement or any of the borrowings hereunder, shall (subject only to any
changes occurring in the ordinary course of the Business Operations that do not
and are not reasonably likely to have a Material Adverse Effect) be false,
inaccurate or misleading in any material respect when made or when deemed made
hereunder;

                    (b)          any default in the payment of any principal or
interest under any of the Notes or any other Obligations when the same shall be
due and payable, whether at the due date thereof or at a date required for
prepayment or by acceleration or otherwise, and the continuance of any such
non-payment (in whole or in part) for a period of three (3) Business Days;

                    (c)          any default in the due observance or
performance of any covenant, condition or agreement contained in any Section of
Article VI hereof, which, if capable of being cured, is not fully cured within
thirty (30) days after the occurrence thereof;

                    (d)          any default in the due observance or
performance of any covenant, condition or agreement to be observed or performed
under Article V hereof, or otherwise pursuant to the terms hereof or any other
Loan Document and not addressed in Sections 7.01(a), (b) or (c), and the
continuance of such default unremedied for a period of thirty (30) days (five
(5) Business Days in the case of Section 5.01(d) hereof) after written notice
thereof to the Borrower, or such other cure period as may be provided in the
applicable Loan Document;

                    (e)          any default with respect to any Indebtedness
for money borrowed of the Borrower or any of the Subsidiaries (other than to the
Lender) in an amount in excess of $50,000, if the effect of such default is to
permit the holder, with or without notice or lapse of time or both, to
accelerate the maturity of any such Indebtedness for money borrowed or to cause
such Indebtedness for money borrowed to become due prior to the stated maturity
thereof;

                    (f)          if the Borrower or any Subsidiary shall: (i)
apply for or consent to the appointment of a receiver, trustee, custodian or
liquidator of it or any of its properties, (ii) admit in writing its inability
to pay its debts as they mature, (iii) make a general assignment for the benefit
of creditors, (iv) be adjudicated a bankrupt or insolvent or be the subject of
an order for relief under Title 11 of the United States Code, or (v) file a
voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors or to take advantage or any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against him or it in any proceeding under any such law, or (vi)
take or permit to be taken any action in furtherance of or for the purpose of
effecting any of the foregoing;

                    (g)          if any order, judgment or decree shall be
entered, without the application, approval or consent of the Borrower or any
Subsidiary, by any court of competent jurisdiction, approving a petition seeking
reorganization of the Borrower or any Subsidiary, or appointing a receiver,
trustee, custodian or liquidator of the Borrower or any Subsidiary, or of all or
any substantial part of its assets, and such order, judgment or decree shall
continue unstayed and in effect for any period of sixty (60) days;

38




                    (h)          if final judgment(s) for the payment of money
in an uninsured amount in excess of $50,000 individually or in the aggregate
shall be rendered against the Borrower and/or any Subsidiary, and the same shall
remain undischarged or unbonded for a period of thirty (30) consecutive days,
during which execution shall not be effectively stayed;

                    (i)          the occurrence of any levy upon or seizure or
attachment of, or any uninsured loss of or damage to, any property of the
Borrower or any Subsidiary having an aggregate fair value or repair cost (as the
case may be) in excess of $50,000 individually or in the aggregate, and any such
levy, seizure or attachment shall not be set aside, bonded or discharged within
thirty (30) days after the date thereof;

                    (j)          if any Lien purported to be created by any
Security Document shall cease to be a valid perfected first priority Lien
(subject only to any priority accorded by law to Permitted Liens) on the assets
or properties covered thereby, or the Borrower or any Subsidiary shall assert in
writing that any Lien purported to be created by any Security Document is not a
valid perfected first priority lien (subject only to any priority accorded by
law to Permitted Liens) on the assets or properties purported to be covered
thereby;

                    (k)          if any of the Loan Documents shall cease to be
in full force and effect (other than as a result of the discharge thereof in
accordance with the terms thereof or by written agreement of all parties
thereto);

                    (l)          if the Common Stock shall not be listed or
traded on any national securities exchange, or shall cease to be actively quoted
on the OTC Bulletin Board, for any period in excess of thirty (30) consecutive
days; or

                    (m)          if the Borrower or any Subsidiary shall be
convicted of any criminal offense; or

                    (n)          the occurrence of a Material Adverse Effect.

          Section 7.02.  Remedies.  Upon the occurrence of any Event of Default,
and at all times thereafter during the continuance thereof: (a) the Notes, and
any and all other Obligations, shall, at the Lender’s option (except in the case
of Sections 7.01(f) and 7.01(g) hereof, the occurrence of which shall
automatically effect acceleration, regardless of any action or forbearance in
respect of any prior or ongoing Default or Event of Default which may be
inconsistent with such automatic acceleration), become immediately due and
payable, both as to principal, interest and other charges, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the Notes or other evidence of such Obligations
to the contrary notwithstanding, (b) all outstanding Obligations under the
Notes, and all other outstanding Obligations, shall bear interest at the default
rate of interest provided in the Notes, (c) the Lender may file suit against the
Borrower on the Notes and against the Borrower and the Subsidiaries under the
other Loan Documents and/or seek specific performance or injunctive relief
thereunder (whether or not a remedy exists at law or is adequate), (d) the
Lender shall have the right, in accordance with the Security Documents, to
exercise any and all remedies in respect of such or all of the Collateral as the
Lender may determine in its discretion (without any requirement of marshalling
of assets, or other such requirement), and (e) the Revolving

39




Credit Commitment shall, at the Lender’s option (except in the case of Sections
7.01(f) and 7/01(g) hereof, the occurrence of which shall automatically effect
termination, regardless of any action or forbearance in respect of any prior or
ongoing Default or Event of Default which may be inconsistent with such
automatic termination), be immediately terminated or reduced, and the Lender
shall be under no further obligation to consider making any further Advances.

VIII.

PARTICIPATING LENDERS; ASSIGNMENT.

          Section 8.01.  Participations.  Anything in this Agreement to the
contrary notwithstanding, the Lender may, at any time and from time to time,
without in any manner affecting or impairing the validity of any Obligations,
transfer, assign or grant participating interests in the Loans as the Lender
shall in its sole discretion determine, to such other Persons (the
“Participants”) as the Lender may determine.  Upon any such transfer, assignment
or granting of participating interests, the Participants shall be deemed to be
included within the term “Lender” for all purposes of this Agreement, subject to
such agreements and arrangements as the Lender and the Participants may agree
upon. Notwithstanding the granting of any such participating interests: (a) the
Borrower shall look solely to the Lender for all purposes of this Agreement and
the transactions contemplated hereby, (b) the Borrower shall at all times have
the right to rely upon any waivers or consents signed by the Lender as being
binding upon all of the Participants, and (c) all communications in respect of
this Agreement and such transactions shall remain solely between the Borrower
and the Lender (exclusive of Participants) hereunder.

          Section 8.02.  Transfer.  Anything in this Agreement to the contrary
notwithstanding, the Lender may, at any time and from time to time, without in
any manner affecting or impairing the validity of any Obligations, transfer and
assign all or any portion of its interest in this Agreement, the Notes and the
other Loan Documents to any Person (an “Assignee Lender”) as the Lender may
determine.  Upon any such transfer or assignment, the Assignee Lender shall be
deemed to succeed (to the extent of the interest assigned) to the rights and
obligations of the Lender for all purposes of this Agreement.  In the event of
any transfer and assignment of the Lender’s entire interest in this Agreement,
the Notes and the Security Documents, the Lender shall be replaced by the
Assignee Lender as “Secured Party” under the Collateral Agreement and all other
Security Documents.

IX.

MISCELLANEOUS

          Section 9.01.  Survival.  This Agreement and all covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto, shall survive the making by the Lender of the Loans
and the execution and delivery to the Lender of the Notes, and shall continue in
full force and effect for so long as the Notes or any other Obligations are
outstanding and unpaid or the Revolving Credit Commitment remains outstanding. 
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party; and all covenants, promises and agreements in this Agreement
contained, by or on behalf of the Borrower shall inure to the benefit of the
successors and assigns of the Lender.

40




          Section 9.02.  Indemnification.  The Borrower shall indemnify the
Lender and its directors, officers, employees, attorneys and agents against, and
shall hold the Lender and such Persons harmless from, any and all losses,
claims, damages and liabilities and related expenses, including reasonable
counsel fees and expenses, incurred by the Lender or any such Person arising out
of, in any way connected with, or as a result of: (a) the use of any of the
proceeds of the Loans made by the Lender to the Borrower; (b) this Agreement,
the ownership and operation of the Borrower’s and any Subsidiary’s assets,
including all Real Properties and improvements or any Contract, the performance
by the Borrower or any other Person of their respective obligations thereunder,
and the consummation of the transactions contemplated by this Agreement; (c) any
finder’s fee, brokerage commission of other such obligation payable or alleged
to be payable in respect of the transactions contemplated by this Agreement
which arises or is alleged to arise from any agreement, action or conduct of the
Borrower or any of its Affiliates, and/or (d) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not the
Lender or its directors, officers, managers, employees, attorneys or agents are
a party thereto; provided that such indemnity shall not apply to any such
losses, claims, damages, liabilities or related expenses arising from (i) any
unexcused breach by the Lender of any of its obligations under this Agreement,
(ii) the willful misconduct or gross negligence of the Lender as determined by a
final, non-appealable judgment of a court of competent jurisdiction, or (iii)
the breach of any commitment or legal obligation of the Lender to any Person
other than the Borrower or its Affiliates, provided that such breach is
determined pursuant to a final and nonappealable decision of a court of
competent jurisdiction.  The foregoing indemnity shall remain operative and in
full force and effect regardless of the expiration or any termination of this
Agreement, the consummation of the transactions contemplated by this Agreement,
the repayment of the Loans, the invalidity or unenforceability of any term or
provision of any Loan Document, any investigation made by or on behalf of the
Lender, and the content or accuracy of any representation or warranty made by
the Borrower or any Subsidiary in any Loan Document.  All amounts due under this
Section 9.02 shall be payable on written demand therefor.

          Section 9.03.  Governing Law.  This Agreement and the other Loan
Documents shall (irrespective of where same are executed and delivered) be
governed by and construed in accordance with the laws of the State of New York
(without giving effect to principles of conflicts of laws).

          Section 9.04.  Waiver and Amendment.  Neither any modification or
waiver of any provision of this Agreement, the Notes, or any other Loan
Document, nor any consent to any departure by the Borrower or any Subsidiary
therefrom, shall in any event be effective unless the same shall be set forth in
writing duly signed or acknowledged by the Lender and all parties to such Loan
Document, and then such waiver or consent shall be effective only in the
specific instance, and for the specific purpose, for which given.  No notice to
or demand on the Borrower in any instance shall entitle the Borrower to any
other or future notice or demand in the same, similar or other circumstances.

          Section 9.05.  Reservation of Remedies.  Neither any failure nor any
delay on the part of the Lender in exercising any right, power or privilege
hereunder or under the Notes or any other Loan Document shall operate as a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other or future exercise, or the exercise of any other right, power or
privilege.

41




          Section 9.06.  Notices.  All notices, requests, demands and other
communications under or in respect of this Agreement or any transactions
hereunder shall be in writing (which may include telegraphic or telecopied
communication) and shall be personally delivered or mailed (by prepaid
registered or certified mail, return receipt requested), sent by prepaid
recognized overnight courier service, or telegraphed or telecopied by facsimile
transmission to the applicable party at its address or telecopier number
indicated below.

 

If to the Lender:

 

 

 

 

 

ComVest Capital LLC

 

 

One North Clematis, Suite 300

 

 

West Palm Beach, FL 33401

 

 

Attention: Chief Financial Officer

 

 

Telecopier: (212) 829-5986

 

 

 

 

with a copy to:

 

 

 

 

 

Greenberg Traurig, LLP

 

 

200 Park Avenue

 

 

New York, New York  10166

 

 

Attention:  Shahe Sinanian, Esq.

 

 

Telecopier: (212) 801-6400

 

 

 

 

If to the Borrower:

 

 

 

 

 

Unify Corporation

 

 

2101 Arena Blvd., Suite 100

 

 

Sacramento, California 95834

 

 

Attention: Chief Financial Officer

 

 

Telecopier: (916) 928-6408

 

 

 

 

with a copy to:

 

 

 

 

 

DLA Piper US LLP

 

 

400 Capitol Mall, Suite 2400

 

 

Sacramento, California 95814

 

 

Attention:  Kevin A. Coyle, Esq.

 

 

Telecopier: (916) 930-3201

or, as to each party, at such other address or telecopier number as shall be
designated by such party in a written notice to the other party delivered as
aforesaid.  All such notices, requests, demands and other communications shall
be deemed given (a) when personally delivered, (b) three (3) Business Days after
being deposited in the mails with postage prepaid (by registered or certified
mail, return receipt requested), (c) one (1) Business Day after being delivered
to the telegraph company or overnight courier service, if prepaid and sent
overnight delivery, addressed as aforesaid and with all charges prepaid or
billed to the account of the sender, or (d) when sent by facsimile transmission
to a telecopier number designated by such addressee.

42




          Section 9.07.  Binding Effect.  This Agreement shall be binding upon
and inure to the benefit of the Borrower and the Lender and their respective
successors and assigns, except that the Borrower shall not assign any of its
rights or obligations hereunder without the prior written consent of the Lender.

          Section 9.08.  Consent to Jurisdiction; Waiver of Jury Trial.  The
Borrower hereby consents to the jurisdiction of all courts of the State of New
York and the United States District Court for the Southern District of New York,
as well as to the jurisdiction of all courts from which an appeal may be taken
from such courts, for the purpose of any suit, action or other proceeding
arising out of or with respect to this Agreement, any other Loan Document, any
other agreements, instruments, certificates or other documents executed in
connection herewith or therewith, or any of the transactions contemplated hereby
or thereby, or any of the Borrower’s or any Subsidiary’s obligations hereunder
or thereunder.  The Borrower hereby waives the right to interpose any
counterclaims (other than compulsory counterclaims) in any action brought by the
Lender hereunder or in respect of any other Loan Document, provided that this
waiver shall not preclude the Borrower from pursuing any such claims by means of
separate proceedings.  THE BORROWER HEREBY EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS WHICH IT MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS, AND ALSO WAIVES
TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.  The Lender may file a
copy of this Agreement as evidence of the foregoing waiver of right to jury
trial.

          Section 9.09.  Certain Waivers.  The Borrower and the Lender each
hereby waives any claims for special, consequential or punitive damages in any
way arising out of or relating to this Agreement, any of the other Loan
Documents, or any breach hereof or thereof.

          Section 9.10.  Severability.  If any provision of this Agreement is
held invalid or unenforceable, either in its entirety or by virtue of its scope
or application to given circumstances, such provision shall thereupon be deemed
modified only to the extent necessary to render same valid, or not applicable to
given circumstances, or excised from this Agreement, as the situation may
require, and this Agreement shall be construed and enforced as if such provision
had been included herein as so modified in scope or application, or had not been
included herein, as the case may be.

          Section 9.11.  Captions.  The Article and Section headings in this
Agreement are included herein for convenience of reference only, and shall not
affect the construction or interpretation of any provision of this Agreement.

          Section 9.12.  Sole and Entire Agreement.  This Agreement, the Notes,
the other Loan Documents, and the other agreements, instruments, certificates
and documents referred to or described herein and therein constitute the sole
and entire agreement and understanding between the parties hereto as to the
subject matter hereof, and supersede all prior discussions, agreements and
understandings of every kind and nature between the parties as to such subject
matter.

          Section 9.13.  Confidentiality.  The Lender shall not disclose any
Confidential Information to any Person without the prior consent of the
Borrower; provided, however, that nothing herein contained shall limit any
disclosure of the tax structure of the transactions contemplated hereby, or the
disclosure of any information (a) to the extent required by statute,

43




rule, regulation or judicial process, (b) to counsel for the Lender, (c) to bank
examiners, auditors, accountants or, if required by law, any regulatory
authority, (d) to the officers, partners, managers, directors, employees, agents
and advisors (including independent auditors and counsel) of the Lender, (e) in
connection with any litigation which relates to this Agreement to which the
Lender is a party, (f) to a subsidiary or Affiliate of the Lender, or (g) to any
assignee or participant (or prospective assignee or participant) which agrees to
be bound by this Section 9.13, and further provided, that in no event shall the
Lender be obligated or required to return any materials furnished by the
Borrower.  The obligations of the Lender under this Section 9.13 shall supersede
and replace the obligations of the Lender under any confidentiality letter in
respect of this financing previously signed and delivered by the Lender to the
Borrower.

          Section 9.14.  Counterparts; Fax Signatures.  This Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same agreement.  This Agreement may be executed by fax signatures, each of
which shall be fully binding on the signing party.

          Section 9.15.  Short Selling.  So long as ComVest Capital LLC and/or
any of its Affiliates is the holder of any of the Notes, any of the Warrants
and/or any shares of Common Stock acquired upon conversion of any of the Term
Notes or exercise of any of the Warrants, ComVest Capital LLC and its Affiliates
shall not engage in any uncovered short sales of Common Stock (provided that,
for purposes of this Section 9.15, the sale of or commitment to sell shares
which may be acquired by ComVest Capital LLC from the conversion of Term Notes
or the exercise of Warrants shall not be deemed to be an uncovered short sale).

[The remainder of this page is intentionally blank]

44




          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their duly authorized officer as of the day and year first
written above.

 

COMVEST CAPITAL LLC

 

 

 

 

 

 

 

By:

/s/ Larry E. Lenig, Jr.

 

 

--------------------------------------------------------------------------------

 

Name:

Larry E. Lenig, Jr.

 

Title:

Senior Partner/Portfolio Manager

 

 

 

 

 

 

 

UNIFY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Todd E. Wille

 

 

--------------------------------------------------------------------------------

 

Name:

Todd E. Wille

 

Title:

President and CEO

45